 

 

 

$60,000,000

AMENDED AND RESTATED
CREDIT AGREEMENT

among

COGENTRIX EASTERN AMERICA, INC.,
as Borrower,

the Several Lenders from
time to time Parties Hereto and

GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent



Dated as of September 6, 2002



 

 

 

 

 

TABLE OF CONTENTS


SECTION 1.  DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Definitional Provisions


1

SECTION 2.  AMOUNT AND TERMS OF LOANS

19

2.1

Term Loans

19

2.2

[intentionally omitted]

20

2.3

Payment of Fees

20

2.4

[intentionally omitted]

20

2.5

Optional Prepayments

20

2.6

Mandatory Prepayments

21

2.7

Conversion and Continuation Options

21

2.8

Limitations on Eurodollar Tranches

22

2.9

Interest Rates and Payment Dates

22

2.10

Computation of Interest and Fees

22

2.11

Inability to Determine Interest Rate

23

2.12

Pro Rata Treatment and Payments

23

2.13

Requirements of Law

24

2.14

Taxes

25

2.15

Indemnity

26

2.16

Change of Lending Office


26

SECTION 3.  REPRESENTATIONS AND WARRANTIES

27

3.1

Financial Condition

27

3.2

No Change

28

3.3

Existence; Compliance with Law

28

3.4

Corporate Power; Authorization; Enforceable Obligations

28

3.5

No Legal Bar

29

3.6

Litigation

29

3.7

No Default

29

3.8

Ownership of Property; Liens

29

3.9

Taxes

29

3.10

Federal Regulations

30

3.11

ERISA

30

3.12

Investment Company Act; Public Utility Holding Company Act; Other Regulations

30

3.13

Subsidiaries

30

3.14

[intentionally omitted]

31

3.15

Accuracy of Information, etc.

31

3.16

Security Documents

31

3.17

Solvency

32

3.18

Certain Documents

32

3.19

Principal Place of Business, etc.

32

3.20

Regulatory Status

32

3.21

Separateness from Parent Entities


32

SECTION 4.  CONDITIONS PRECEDENT


32

SECTION 5  AFFIRMATIVE COVENANTS

34

5.1

Financial Statements

34

5.2

Certificates; Other Information

35

5.3

Payment of Obligations

36

5.4

Maintenance of Existence; Compliance

36

5.5

Inspection of Property; Books and Records; Discussions

37

5.6

Notices

37

5.7

Required Insurance

38

5.8

Employee Plans

39

5.9

Separateness from Parent Entities


39

SECTION 6.  NEGATIVE COVENANTS

39

6.1

Indebtedness

39

6.2

Liens

39

6.3

Fundamental Changes

40

6.4

Disposition of Property

40

6.5

Restrictions of Withdrawals

40

6.6

Investments

41

6.7

Modifications of Certain Documents; Additional Contracts

41

6.8

Transactions with Affiliates

42

6.9

Sales and Leasebacks

42

6.10

Changes is Fiscal Periods; Changes in Name; etc.

43

6.11

Negative Pledge Clauses

43

6.12

Clauses Restricting Subsidiary Distributions

43

6.13

Lines of Business

43

6.14

Leases

44

6.15

Guarantee Obligations

44

6.16

Debt Service Coverage Ratio

44

6.17

Income Tax Payments


44

SECTION 7.  EVENTS OF DEFAULT


44

SECTION 8.  THE ADMINISTRATIVE AGENT

48

8.1

Appointment

48

8.2

Delegation of Duties

49

8.3

Exculpatory Provisions

49

8.4

Reliance by Administrative Agent

49

8.5

Notice of Default

50

8.6

Non-Reliance on Agents and Other Lenders

50

8.7

Indemnification

50

8.8

Agent in Its Individual Capacity

51

8.9

Successor Administrative Agent

51

8.10

Authorization to Release Liens


51

SECTION 9.  MISCELLANEOUS

52

9.1

Amendments and Waivers

52

9.2

Notices

52

9.3

No Waiver; Cumulative Remedies

53

9.4

Survival of Representations and Warranties

53

9.5

Payment of Expenses and Taxes

54

9.6

Successors and Assigns' Participations and Assignments

55

9.7

Adjustments; Set-off

56

9.8

Counterparts

57

9.9

Severability

57

9.10

Integration

57

9.11

GOVERNING LAW

57

9.12

Submission To Jurisdiction; Waivers

58

9.13

Acknowledgments

58

9.14

Confidentiality

58

9.15

WAIVER OF JURY TRIAL

59





SCHEDULES:

1.1 (a)
1.1 (b)
3.13
3.16
3.18

Addresses of Lenders and Percentages
Cogentrix Eastern America Revolver Analysis
Subsidiaries/Affiliates of Borrower
UCC Filing Jurisdictions
Transaction Documents to be Supplied

EXHIBITS:

A
B
C-1
C-2
C-3
D
E-1
E-2
F
G
H

Form of Term Loan Note
Form of Amended and Restated Security Deposit Agreement
Form of Supplement to Borrower Stock Pledge Agreement
Form of Supplement to Northampton Holdco Stock Pledge Agreement
Form of Supplement to Logan Holdco Stock Pledge Agreement
Form of Closing Certificate
Form of Legal Opinion of Moore & Van Allen, PLLC
Form of Legal Opinion of Menaker & Herrmann, LLP
Form of Assignment and Acceptance
Form of Tax Certificate
Form of Transferring Lender Assignment and Acceptance





          AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 6, 2002,
among COGENTRIX EASTERN AMERICA, INC., a Delaware corporation (the "Borrower"),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the "Lenders") and GENERAL ELECTRIC CAPITAL
CORPORATION ("GECC"), as administrative agent for the Lenders.


W

I T N E S S E T H:




          WHEREAS, the Borrower entered into the Credit Agreement dated as of
September 8, 1999, as amended by the First Amendment thereto dated as of
December 19, 1999 and the Second Amendment thereto dated as of September 6, 2002
(as so amended, the "Existing Credit Agreement"), with the several banks and
other financial institutions or entities parties thereto (the "Existing
Lenders"), and Dresdner Bank AG, New York Branch ("Dresdner") as administrative
agent thereunder;

          WHEREAS, the parties hereto have agreed to amend and restate the
Existing Credit Agreement as provided in this Agreement, which Agreement shall
become effective upon the satisfaction of the conditions precedent set forth in
Section 4 hereof;

          WHEREAS, Dresdner desires to resign as administrative agent for the
Lenders and the Lenders desire to appoint GECC to succeed Dresdner as such and
GECC desires to accept such appointment;

          WHEREAS, the Existing Lenders desire to transfer all of their
Revolving Loans (as defined under the Existing Credit Agreement) to GECC,
pursuant to and as set forth in the Transferring Lender Assignment and
Acceptance (as hereafter defined); and

          WHEREAS, it is the intent of the parties hereto that this Agreement
not constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities (except as expressly provided herein) and that this Agreement amend
and restate in its entirety the Existing Credit Agreement and re-evidence the
obligations of the Borrower outstanding thereunder;

          NOW, THEREFORE, in consideration of the above premises, the parties
hereto hereby agree that on the Amendment Effective Date (as defined below) the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:


SECTION 1.  DEFINITIONS


          1.1  Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.

          "ABR":  for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1%. For purposes hereof: "Prime Rate" shall mean the rate of interest per
annum publicly announced from time to time by the Reference Lender as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by the Reference Lender
in connection with extensions of credit to debtors). Any change in the ABR due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

           "ABR Loans":  Term Loans the rate of interest applicable to which is
based upon the ABR.

           "Accounts": as defined in the Security Deposit Agreement.

           "Administrative Agent": GECC as the administrative agent for the
Lenders under this Agreement and the other Credit Documents, together with any
of its successors.

           "Affiliate": as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, "control" of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

           "Agreement": this Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

           "Amendment Effective Date": shall mean the date on which all of the
conditions precedent set forth in Section 4 shall have been satisfied.

           "Applicable Law": all Requirements of Law and all applicable laws,
statutes, rules, regulations, ordinances, treaties, orders, decrees, judgments,
decisions, certificates, holdings, injunctions, Governmental Actions or
requirement of any Governmental Authority along with the interpretation and
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof. Unless the context clearly requires
otherwise, the term "Applicable Law" shall include each of the foregoing (and
each provision thereof) as in effect at the time in question, including any
amendments, supplements, replacements, or other modifications thereto or
thereof, and whether or not in effect as of the date of this Agreement.

           "Applicable Margin": 3.00% per annum for ABR Loans and 4.00% per
annum for Eurodollar Loans.

           "Assignee": as defined in Section 9.6(c).

           "Assignment and Acceptance": an Assignment and Acceptance,
substantially in the form of Exhibit F.

           "Assignor": as defined in Section 9.6(c).

           "Benefitted Lender": as defined in Section 9.7(a).

           "Board": the Board of Governors of the Federal Reserve System of the
United States (or any successor).

           "Borrower": as defined in the preamble hereto.

           "Borrower Distribution Date": as defined in the Security Deposit
Agreement.

           "Borrower Stock Pledge Agreement": the Stock Pledge Agreement, dated
as of September 8, 1999, made by CDH in favor of Dresdner as administrative
agent for the Existing Lenders, as amended by Amendment No. 1 thereto dated as
of December 19, 1999, as supplemented by the Supplement to the Borrower Stock
Pledge Agreement and as otherwise amended, supplemented or otherwise modified
from time to time.

           "Business Day": a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the London
interbank eurodollar market.

           "Capital Lease Obligations": as to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

           "Capital Stock": any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

           "Carneys Point Financing Documents": the collective reference to (i)
the Amended and Restated Credit Agreement, dated as of June 9, 1997, by and
among Chambers, ING (U.S.) Capital Corporation, as Agent, and each of the banks
parties thereto, and (ii) any and all other loan agreements, credit agreements,
indentures and other contracts or agreements relating to the financing or
refinancing of the Carneys Point Project or entered into in connection with such
financing or refinancing, in the case of each of (i) and (ii) as amended,
supplemented or otherwise modified from time to time.

           "Carneys Point Holdco": Cogentrix/Carneys Point, Inc., a Delaware
corporation.

           "Carneys Point Project": the 262-megawatt pulverized coal fired
cogeneration facility, owned by Chambers, located within the grounds of the
DuPont Chamber Works, a chemical complex in Carneys Point, New Jersey.

           "Carneys Point Project Documents": the collective reference to (i)
any and all contracts providing for (a) the sale, exchange or transmission of
any of the Carneys Point Project's electrical or steam output or (b) the supply
or transportation of fuel, goods or services essential to the operation of the
Carneys Point Project (other than employment contracts and contracts involving
less than $500,000 annually or having a maximum term (including renewal options)
of less than six months) or (c) the removal of ash or other by-products from the
Carneys Point Project or (d) the acquisition or lease of any material item of
real or personal property related to the Carneys Point Project, and (ii) any
partnership agreements, membership agreements, shareholders agreements and
similar agreements with respect to Chambers, in the case of each of (i) and (ii)
as amended, supplemented or otherwise modified from time to time.

           "Cash Equivalents": (a) marketable direct obligations of the United
States, (b) marketable obligations directly and fully guaranteed as to interest
and principal by the United States, (c) demand deposits with the Administrative
Agent, and time deposits, certificates of deposit and banker's acceptances
issued by (i) the Administrative Agent or (ii) any member bank of the Federal
Reserve System which is organized under the laws of the United States or any
state thereof or any United States branch of a foreign bank, in each case whose
long-term debt securities are rated "A" or better by Standard & Poor's
Corporation and "A2" or better by Moody's Investors Service, Inc.,
(d) commercial paper or tax exempt obligations given the highest rating by
Moody's Investors Service, Inc. and Standard & Poor's Corporation,
(e) obligations of the Administrative Agent or any bank described in paragraph
(c) above, in respect of the repurchase of obligations of the type as described
in paragraphs (a) and (b) hereof, provided that such repurchase obligations
shall be fully secured by obligations of the type described in said paragraphs
(a) and (b) and the possession of such obligations shall be transferred to, and
segregated from other obligations owned by, the Administrative Agent or any such
bank, (f) instruments rated "AAA" by Standard & Poor's Corporation and "Aaa" by
Moody's Investors Service, Inc. issued by investment companies and having a
maturity of 180 days or less, (g) eurodollar certificates of deposit issued by
the Administrative Agent or any bank described in paragraph (c) above, and (h)
marketable securities rated not less than "A-1" by Standard & Poor's Corporation
or not less than "Prime-1" by Moody's Investors Service, Inc. In no event shall
any cash in the Accounts be invested in any obligation, certificate of deposit,
acceptance, commercial paper or instrument which by its terms matures more than
180 days after the date of investment, unless the Administrative Agent or a bank
meeting the requirements of paragraph (c) above shall have agreed to repurchase
such obligation, certificate of deposit, acceptance, commercial paper or
instrument at its purchase price plus earned interest within no more than 180
days after its purchase hereunder.

           "CDH": Cogentrix Delaware Holdings, Inc., a Delaware corporation.

           "Certificate of Incorporation": with respect to the Borrower, the
Restated Certificate of Incorporation of the Borrower dated and filed with the
Delaware Secretary of State on September 16, 2002, in the form supplied pursuant
to Section 4(k).

           "Chambers": Chambers Cogeneration Limited Partnership, a Delaware
limited partnership.

           "Code": the Internal Revenue Code of 1986, as amended from time to
time.

           "Cogentrix Energy": Cogentrix Energy, Inc., a North Carolina
corporation.

           "Cogentrix Holdcos": the collective reference to the Northampton
Holdco, the Logan Holdco, the Indiantown Holdco and the Carneys Point Holdco;
individually a "Cogentrix Holdco".

           "Collateral": the collective reference to all property and interests
in property (tangible or intangible) now owned or hereafter acquired in or upon
which a Lien has been or is purported or intended to have been granted to the
Administrative Agent pursuant to the Security Documents, including, without
limitation, the "Collateral" as defined in the Security Deposit Agreement and
the "Pledged Stock" as defined in each of the Stock Pledge Agreements.

           "Commonly Controlled Entity": an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of Section
4001(b) of ERISA or is part of a group that includes the Borrower and that is
treated as a single employer under Section 414(b) or (c) of the Code.

           "Contractual Obligation": as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

           "Credit Documents": the collective reference to this Agreement, the
Term Loan Notes and the Security Documents.

           "Credit Parties": the collective reference to the Borrower and CDH.

           "Debt Service": for any period, the sum of (a) all amounts payable by
the Borrower during such period in respect of (i) interest on the Term Loans and
(ii) repayments of principal of the Term Loans pursuant to Section 2.1(b) hereof
(but in no event including any payment of principal due on the Term Loan
Maturity Date pursuant to Section 2.1(b) hereof), (b) all fees payable under or
in connection with this Agreement during such period (including, without
limitation, all Administrative Agent's fees but excluding all other fees paid
pursuant to Section 4(d)) and (c) all costs, expenses, indemnities and other
amounts payable (other than principal of the Term Loans) by the Borrower during
such period to the Administrative Agent or any of the Lenders pursuant to any of
the Credit Documents.

           "Debt Service Coverage Ratio": for any period, the ratio of (i) the
Operating Cash Flow for such period to (ii) the Debt Service for such period.

           "Default": any of the events specified in Section 7, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

           "Disposition": with respect to any property, any sale, lease, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof.
The terms "Dispose" and "Disposed of" shall have correlative meanings.

           "Distribution Certificate": as defined in the Security Deposit
Agreement.

           "Dollars" and "$": dollars in lawful currency of the United States.

           "Dresdner": as defined in the recitals hereto.

           "Environmental Laws": any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

           "ERISA": the Employee Retirement Income Security Act of 1974, as
amended from time to time.

           "Eurocurrency Reserve Requirements": for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System, or any London branch of any Lender.

           "Eurodollar Base Rate": shall mean for the Interest Period for each
Eurodollar Loan, the rate per annum for deposits in Dollars for a period equal
to such Interest Period quoted on the second Business Day prior to the first day
of such Interest Period, as such rate appears on Bloomberg Page BBAM1 as of
11:00 a.m. (London time) on such date as determined in good faith by the
Administrative Agent and notified to the Banks and the Borrower on such second
prior Business Day. If the Eurodollar Rate cannot be determined based on
Bloomberg Page BBAM1, the "Eurodollar Base Rate" means the rate per annum equal
to the arithmetic average (rounded upward to the nearest one-sixteenth of one
percent (1/16%)) of the respective rates determined by the Administrative Agent
as the rate quoted by its principal London offices to leading banks in the
London interbank market for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
in an amount approximately equal to the principal amount of the Loans to which
such Interest Period is to apply and for a period of time comparable to such
Interest Period.

           "Eurodollar Loans": Term Loans the rate of interest applicable to
which is based upon the Eurodollar Rate.

           "Eurodollar Rate": with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):


          Eurodollar Base Rate          


1.00 - Eurocurrency Reserve Requirements


           "Eurodollar Tranche": the collective reference to Eurodollar Loans
the then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Term Loans shall
originally have been made on the same day).

           "Event of Default": any of the events specified in Section 7,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

           "Existing Credit Agreement": as defined in the recitals hereto.

           "Existing Lenders": as defined in the recitals hereto.

           "Existing Loans": the "Revolving Loans" as defined in the Existing
Credit Agreement.

           "Existing Notes": the "Revolving Notes" as defined in the Existing
Credit Agreement.

           "Existing Projects": the collective reference to the Projects and the
eight other electric generating facilities and interest in the Iroquois gas
pipeline owned as of the Amendment Effective Date by the Borrower and its
Subsidiaries.

           "Federal Funds Effective Rate": for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

           "FERC": the Federal Energy Regulatory Commission.

           "Financing Documents": the collective reference to the Northampton
Financing Documents, the Indiantown Financing Documents, the Carneys Point
Financing Documents and the Logan Financing Documents.

           "FPA": the Federal Power Act, as amended from time to time.

           "Funding Office": the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

           "GAAP": generally accepted accounting principles in the United States
as in effect from time to time.

           "Governmental Action": all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, claims, licenses,
exemptions, publications, filings, notices to and declarations of or with any
Governmental Authority.

           "Governmental Authority": any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

           "Granite": Granite Generating Company, L.P., a Delaware limited
partnership.

           "Guarantee Obligation": as to any Person (the "guaranteeing person"),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the "primary obligations")
of any other third Person (the "primary obligor") in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person's
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

           "Hedge Agreements": all interest rate swaps, caps or collar
agreements or similar arrangements providing for protection against fluctuations
in interest rates or currency exchange rates or the exchange of nominal interest
obligations, either generally or under specific contingencies.

           "Holding Account": as defined in the Security Deposit Agreement.

           "Holding Company Act": the Public Utility Holding Company Act of
1935, as amended from time to time.

           "GECC": as defined in the preamble hereto.

           "Indebtedness": of any Person at any date, without duplication, (a)
all indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person's
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptance, letter of credit or similar facilities, (g) the
liquidation value of all redeemable preferred Capital Stock of such Person, (h)
all Guarantee Obligations of such Person in respect of obligations of the kind
referred to in paragraphs (a) through (g) above; (i) all obligations of the kind
referred to in paragraphs (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation; and (j) all obligations of such Person in respect of
Hedge Agreements.

           "Indiantown": Indiantown Cogeneration, L.P., a Delaware limited
partnership.

           "Indiantown Distribution Restriction": the existence of any event or
condition permitting, under the Indiantown Financing Documents, restrictions to
be placed on the payment of dividends or distributions in respect of the equity
of Indiantown.

           "Indiantown Financing Documents": the collective reference to (i) the
Trust Indenture dated as of November 1, 1994 among Indiantown Cogeneration
Funding Corporation, Indiantown and Bank of New York Trust Company of Florida,
NA, as trustee (successor to NationsBank of Florida, N.A.), and (ii) any and all
other loan agreements, credit agreements, indentures and other contracts or
agreements relating to the financing or refinancing of the Indiantown Project or
entered into in connection with such financing or refinancing, in the case of
each of (i) and (ii) as amended, supplemented or otherwise modified from time to
time.

           "Indiantown Holdco": Palm Power Corporation, a Delaware corporation.

           "Indiantown Project": the 380-megawatt pulverized coal-fired
cogeneration facility, owned by Indiantown, located in Martin County, Florida.

           "Indiantown Project Documents": the collective reference to (i) any
and all contracts providing for (a) the sale, exchange or transmission of any of
the Indiantown Project's electrical or steam output or (b) the supply or
transportation of fuel, goods or services essential to the operation of the
Indiantown Project (other than employment contracts and contracts involving less
than $500,000 annually or having a maximum term (including renewal options) of
less than six months) or (c) the removal of ash or other by-products from the
Indiantown Project or (d) the acquisition or lease of any material item of real
or personal property related to the Indiantown Project, and (ii) any and all
partnership agreements, membership agreements, shareholders agreements and
similar agreements with respect to Indiantown, in the case of each of (i) and
(ii) as amended, supplemented or otherwise modified from time to time.

           "Insolvency": with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

           "Insolvent": pertaining to a condition of Insolvency.

           "Installment Payment Date": as defined in Section 2.1(b).

           "Intercompany Notes": the collective reference to (i) the Promissory
Note, payable by Thaleia, LLC to the order of the Borrower in the original
principal amount of $36,646,000.00, dated as of September 20, 1999; (ii) the
Promissory Note, payable by Thaleia, LLC to the order of the Borrower in the
original principal amount of $39,800,000.00, dated as of June 2, 1999; (iii) the
Promissory Note, payable by the Northampton Holdco to the order of the Borrower
in the original principal amount of $13,967,792.00, dated as of October 20,
1998; (iv) the Promissory Note, payable by the Logan Holdco to the order of the
Borrower in the original principal amount of $79,194,864.00, dated as of October
20, 1998; and (v) the Promissory Note, payable by the Carneys Point Holdco to
the order of the Borrower in the original principal amount of $21,998,000.00,
dated as of October 20, 1998.

           "Interest Payment Date": (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such ABR Loan is outstanding
and the final maturity date of such ABR Loan, (b) as to any Eurodollar Loan
having an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Term Loan, the date of any repayment or prepayment made in
respect thereof.

           "Interest Period": as to any Eurodollar Loan, (a) initially, the
period commencing on the conversion date with respect to such Eurodollar Loan
and ending one, three or six months thereafter, as selected by the Borrower in
its notice of conversion given with respect thereto; and (b) thereafter, each
period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

                    (i)  if any Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;

                    (ii)  any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month;

                    (iii)  the Borrower shall select Interest Periods so as not
to require a payment or prepayment of any Eurodollar Loan during an Interest
Period for such Term Loan; and

                    (iv)  the Borrower may not select an Interest Period that
would extend beyond the Term Loan Maturity Date.

           "Investments": as defined in Section 6.6.

           "Keystone Cogen": Keystone Cogeneration Company, L.P., a Delaware
limited partnership.

           "Keystone Urban": Keystone Urban Renewal, L.P., a Delaware limited
partnership.

          "Lenders": as defined in the preamble hereto.

           "Lien": any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

           "Logan Financing Documents": the collective reference to (i) the
Third Amended and Restated Reimbursement and Loan Agreement dated as of November
1, 1995, among Logan Generating, Keystone Urban, Credit Lyonnais (successor to
Union Bank of Switzerland) and each of the banks parties thereto, and (ii) any
and all other loan agreements, credit agreements, indentures and other contracts
or agreements relating to the financing or refinancing of the Logan Project or
entered into in connection with such financing or refinancing, in the case of
each of (i) and (ii) as amended, supplemented or otherwise modified from time to
time.

           "Logan Generating": Logan Generating Company, L.P., a Delaware
limited partnership.

           "Logan Holdco": Cogentrix/Logan, Inc., a Delaware corporation.

           "Logan Holdco Stock Pledge Agreement": the Stock Pledge Agreement,
dated as of September 8, 1999, made by the Borrower in favor of Dresdner as the
administrative agent for the Existing Lenders in respect of the stock of Logan
Holdco, as amended by Amendment No. 1 thereto dated as of December 19, 1999, as
supplemented by the Supplement to the Logan Holdco Stock Pledge Agreement and as
otherwise amended, supplemented or otherwise modified from time to time.

           "Logan Project": the 218-megawatt pulverized coal-fired facility,
owned by Keystone Urban, located on the Delaware River in Logan Township, New
Jersey.

           "Logan Project Documents": the collective reference to (i) any and
all contracts providing for (a) the sale, exchange or transmission of any of the
Logan Project's electrical or steam output or (b) the supply or transportation
of fuel, goods or services essential to the operation of the Logan Project
(other than employment contracts and contracts involving less than $500,000
annually or having a maximum term (including renewal options) of less than six
months), or (c) the removal of ash or other by-products from the Logan Project
or (d) the acquisition or lease of any material item of real or personal
property related to the Logan Project, and (ii) any and all partnership
agreements, membership agreements, shareholders agreements and similar
agreements with respect to any of the Logan Subs, in the case of each of (i) and
(ii) as amended, supplemented or otherwise modified from time to time.

           "Logan Subs": the collective reference to Logan Generating, Granite,
Keystone Urban and Keystone Cogen.

           "Material Adverse Change": a material adverse effect on (a) the
business, assets, property, operations or condition (financial or otherwise) of
the Borrower or any Primary Significant Subsidiary (including the ability of the
Borrower to perform its obligations under the Credit Documents) or (b) the
validity or enforceability of any of the Credit Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder or hereunder.

           "Multiemployer Plan": a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

           "Non-Excluded Taxes": as defined in Section 2.14(a).

           "Non-Primary Financing Documents": the collective reference to the
Northampton Financing Documents and the Carneys Point Financing Documents.

           "Non-Primary Project Documents": the collective reference to the
Northampton Project Documents and the Carneys Point Project Documents.

           "Non-Primary Projects": the collective reference to the Northampton
Project and the Carneys Point Project.

           "Non-Primary Significant Subsidiaries": the collective reference to
Northampton and Chambers.

           "Non-U.S. Lender": as defined in Section 2.14(d).

           "Northampton": Northampton Generating Company, L.P., a Delaware
limited partnership.

           "Northampton Financing Documents": the collective reference to (i)
the Credit and Reimbursement Agreement among Northampton, ABN AMRO Bank N.V.,
Credit Suisse, Credit Lyonnais New York Branch and the banks parties thereto,
and (ii) any and all other loan agreements, credit agreements, indentures and
other contracts or agreements relating to the financing or refinancing of the
Northampton Project or entered into in connection with such financing or
refinancing, in the case of each of (i) and (ii) as amended, supplemented or
otherwise modified from time to time.

           "Northampton Holdco": Cogentrix/Northampton, Inc., a Delaware
corporation.

           "Northampton Holdco Stock Pledge Agreement": the Stock Pledge
Agreement, dated as of September 8, 1999 made by the Borrower in favor of
Dresdner as the administrative agent for the Existing Lenders in respect of the
stock of Northampton Holdco, as amended by Amendment No. 1 thereto dated as of
December 19, 1999, as supplemented by the Supplement to the Northampton Holdco
Stock Pledge Agreement and as otherwise amended, supplemented or otherwise
modified from time to time.

           "Northampton Project": the 110-megawatt anthracite waste coal-fired
electric generating facility, owned by Northampton, located in Northampton
County, Pennsylvania.

           "Northampton Project Documents": the collective reference to (i) any
and all contracts providing for (a) the sale, exchange or transmission of any of
the Northampton Project's electrical or steam output or (b) the supply or
transportation of fuel, goods or services essential to the operation of the
Northampton Project (other than employment contracts and contracts involving
less than $500,000 annually or having a maximum term (including renewal terms)
of less than six months) or (c) the removal of ash or other by-products from the
Northampton Project or (d) the acquisition or lease of any material item of real
or personal property related to the Northampton Project, and (ii) any and all
partnership agreements, membership agreements, shareholders agreements and
similar agreements with respect to Northampton, in the case of each of (i) and
(ii) as amended, supplemented or otherwise modified from time to time.

           "Obligations": the unpaid principal of and interest on (including
interest accruing after the maturity of the Term Loans and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Term Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Credit Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent, or to any Lender that are required to be
paid by the Borrower pursuant hereto or any other Credit Document).

           "Operating Account": as defined in Section 6.14(a).

           "Operating Cash Flow": for any period, the sum of all cash dividends
and distributions actually paid to the Borrower during such period in respect of
its direct or indirect interests in the Significant Subsidiaries.

           "Other Taxes": any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document.

           "Parent Entities": the collective reference to Cogentrix Energy and
all of its Subsidiaries, other than the Borrower and its Subsidiaries; each of
the Parent Entities, a "Parent Entity".

           "Participant": as defined in Section 9.6(b).

           "PBGC": the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).

           "Percentage": as to any Lender at any time, the percentage set forth
opposite such Lender's name on Schedule 1.1(a) under the heading "Percentage" or
in the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.

           "Permitted Withdrawals": as defined in Section 6.5.

           "Person": an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

           "Plan": at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5) of
ERISA.

           "Primary Financing Documents": the collective reference to the
Indiantown Financing Documents and the Logan Financing Documents.

           "Primary Project Documents": the collective reference to the
Indiantown Project Documents and the Logan Project Documents.

           "Primary Projects": the collective reference to the Indiantown
Project and the Logan Project.

           "Primary Significant Subsidiaries": the collective reference to
Indiantown and the Logan Subs.

           "Project Documents": the collective reference to the Northampton
Project Documents, the Indiantown Project Documents, the Carneys Point Project
Documents and the Logan Project Documents.

           "Projected Debt Service Coverage Ratio": for any future period, the
ratio of (i) projected Operating Cash Flow for such period to (ii) projected
Debt Service for such period; provided that any assumptions used in the
preparation of either (i) or (ii) above shall be reasonably acceptable to the
Administrative Agent.

           "Project Loss Event": the occurrence of any of the following: (i) the
actual or constructive total loss of all or substantially all of any Project, or
the condemnation, confiscation or seizure of, or requisition of title to, or
requisition by any Governmental Authority of the use of, all or substantially
all of any Project; or (ii) the loss, destruction or damage of, or condemnation,
confiscation or seizure of, or requisition of title to, or requisition by any
Governmental Authority of the use of, such material portion of any Project as
shall render such Project unable to operate at substantially the same level of
operation as prior to the occurrence of such event, unless (in the case of this
clause (ii)) (x) no Event of Default shall otherwise have occurred and be
continuing at the time of occurrence of or immediately after giving effect to
any of the events specified in this clause (ii) and (y) such events could not
reasonably be expected to result in a Material Adverse Change.

           "Project Participants": the collective reference to each Person that
is a party to a Project Document.

           "Projects": the collective reference to the Northampton Project, the
Indiantown Project, the Carneys Point Project and the Logan Project.

           "Public Utility": any Person who is:

                     (a)     (i)  "primarily engaged in the generation or sale
of electric power (other than electric power solely from cogeneration facilities
or small power production facilities)" within the meaning of Section 292.206(a)
of the PURPA Regulations or any successor regulation thereto or (ii) an
"electric utility" or an "electric utility holding company", or a wholly or
partially-owned direct or indirect subsidiary of an "electric utility" or
"electric utility holding company", for the purposes of Section 292.206(b) of
the PURPA Regulations or any successor regulation thereto; or

                    (b)  subject to any regulation under any Applicable Law as a
"public utility", a "public service corporation", an "electric utility", a
"steam utility" a "public utility holding company", an "affiliate" or
"subsidiary" of a "public utility" or "public utility holding company", or any
similar type of entity, including, without limitation:

                              (i)     as a "public utility" under the FPA;

                              (ii)     as a "holding company", an "affiliate" of
a "holding company", or a "subsidiary company" of a "holding company" under the
Holding Company Act; or

                              (iii)     as any type of entity subject to
regulation under any Applicable Law of any State of the United States relating
to public utilities.

           "PURPA": the Public Utility Regulatory Policies Act of 1978, as
amended from time to time.

           "PURPA Regulations": the regulations promulgated by FERC pursuant to
PURPA, as amended from time to time.

           "Qualifying Facility": a facility meeting all of the requirements for
a "qualifying cogeneration facility" set forth in PURPA and the PURPA
Regulations and eligible for the benefits provided in Section 292.601, Section
292.602 and Subpart C of the PURPA Regulations.

           "Quarterly Payment Date": the last day of each March, June, September
and December.

           "Reference Lender": JPMorgan Chase Bank.

           "Register": as defined in Section 9.6(d).

           "Regulation U": Regulation U of the Board as in effect from time to
time.

           "Reorganization": with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

           "Reportable Event": any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
§ 4043.

           "Reporting Subsidiaries": means the collective reference to each
Significant Subsidiary other than Granite and Keystone Cogen.

           "Required Lenders": at any time, Lenders the Percentages of which
aggregate at least 75%.

           "Required Projections": the projections of the Operating Cash Flow to
Debt Service for the period from January 1, 2002 until December 31, 2009, which
projections shall (A) be satisfactory in form and substance to the
Administrative Agent and the Lenders and (B) show, among other things, Projected
Debt Service Coverage Ratios as more specifically set out in Schedule 1.1(b)
attached hereto for each period covered by such Schedule.

           "Requirement of Law": as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

           "Responsible Officer": as to any Person, the chief executive officer,
president or chief financial officer of such Person, but in any event, with
respect to financial matters, the president, the chief financial officer or, the
vice president-finance of such Person.

           "Revenues": as defined in the Security Deposit Agreement.

           "Revenue Account": as defined in the Security Deposit Agreement.

           "SEC": the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

           "Secured Parties" shall mean the collective reference to the
Administrative Agent and the Lenders.

           "Security Deposit Agreement": the Amended and Restated Security
Deposit Agreement, dated as of the date hereof, substantially in the form of
Exhibit B hereto, which amends and restates the Security Deposit Agreement,
dated as of September 8, 1999, between the Borrower and Dresdner as
administrative agent for the Existing Lenders, as amended by Amendment No. 1
thereto, dated as of December 19, 1999.

           "Security Documents": the collective reference to the Security
Deposit Agreement and the Stock Pledge Agreements.

           "Significant Subsidiaries": the collective reference to Northampton,
Indiantown, Chambers and the Logan Subs.

           "Significant Subsidiary Holding Companies": the collective reference
to each Cogentrix Holdco and any other Subsidiary of the Borrower directly or
indirectly owning any interest in any Significant Subsidiary (other than any
Subsidiary which is itself a Significant Subsidiary).

           "Single Employer Plan": any Plan that is covered by Title IV of
ERISA, but that is not a Multiemployer Plan.

           "Solvent": when used with respect to any Person, means that, as of
any date of determination, (a) the amount of the "present fair saleable value"
of the assets of such Person will, as of such date, exceed the amount of all
"liabilities of such Person, contingent or otherwise", as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) "debt" means liability on a "claim", and
(ii) "claim" means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

           "Stock Pledge Agreements": the collective reference to the Borrower
Stock Pledge Agreement, the Northampton Holdco Stock Pledge Agreement and the
Logan Holdco Stock Pledge Agreement.

           "Subsidiary": as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a "Subsidiary" or to "Subsidiaries" in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower. Notwithstanding the foregoing
and for all purposes of this Agreement and the other Credit Documents, each
Significant Subsidiary Holding Company and Significant Subsidiary shall each be
considered a "Subsidiary" of the Borrower whether or not it would otherwise
satisfy the criteria for a "Subsidiary" set forth in this definition.

           "Supplement to the Borrower Stock Pledge Agreement": Supplement to
the Borrower Stock Pledge Agreement, dated as of the date hereof, substantially
in the form of Exhibit C-1 hereto.

           "Supplement to the Logan Holdco Stock Pledge Agreement": Supplement
to the Logan Holdco Stock Pledge Agreement, dated as of the date hereof,
substantially in the form of Exhibit C-3 hereto.

           "Supplement to the Northampton Holdco Stock Pledge Agreement":
Supplement to the Northampton Holdco Stock Pledge Agreement, dated as of the
date hereof, substantially in the form of Exhibit C-2 hereto.

           "Term Loan Maturity Date": September 30, 2005.

           "Term Loan Note": as defined in section 2.1(c).

           "Term Loans": as defined in Section 2.1(a); individually, a "Term
Loan."

           "Total Term Loans": at any time, the aggregate principal amount of
the Term Loans of the Lenders outstanding at such time.

           "Transaction Documents": the collective reference to the Project
Documents and the Financing Documents.

           "Transferee": any Assignee or Participant.

           "Transferring Lenders": as defined in the recitals hereto.

           "Transferring Lender Assignment and Acceptance": the Assignment and
Acceptance, dated as of the date hereof, substantially in the form of Exhibit H
hereto.

           "Type": as to any Term Loan, its nature as an ABR Loan or a
Eurodollar Loan.

           "United States": the United States of America.

           "Wholly Owned Subsidiary": as to any Person, any other Person all of
the Capital Stock of which (other than directors' qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.

          1.2  Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Credit Documents or any certificate or other document
made or delivered pursuant hereto or thereto.

                    (b)  As used herein and in the other Credit Documents, and
any certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to the Borrower and its Subsidiaries not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP, (ii)
the words "include", "includes" and "including" shall be deemed to be followed
by the phrase "without limitation", (iii) the word "incur" shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words "incurred" and "incurrence" shall have correlative
meanings), and (iv) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights.

                    (c)  The words "hereof", "herein" and "hereunder" and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

                    (d)  The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.


SECTION 2.  AMOUNT AND TERMS OF LOANS


          2.1  Term Loans.  (a)  Subject to the terms and conditions hereof,
upon the Amendment Effective Date, the Existing Loans shall convert to term
loans (the "Term Loans"), such conversion to take place on the books of the
Administrative Agent without any payments being made by the Lenders. The Term
Loans of each Lender shall have an aggregate principal amount on the Amendment
Effective Date equal to the amount set forth opposite such Lender's name on
Schedule 1.1(a) under the heading "Term Loan Amount." The Term Loans shall all
be ABR Loans on the Amendment Effective Date; provided that Borrower shall
convert such ABR Loans to Eurodollar Loans pursuant to Section 2.7(b) no later
than the third succeeding Business Day after the Amendment Effective Date.
Thereafter, the Term Loans shall be Eurodollar Loans with such Interest Periods
as determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.7(b) unless the Term Loans are required to be ABR
Loans under the provisions of this Agreement.

                    (b)  The Borrower shall repay the Term Loans in twelve
consecutive installments on the dates set forth below (each such day, an
"Installment Payment Date"), commencing on December 31, 2002, in an aggregate
principal amount equal to the amount specified below for each such Installment
Payment Date:






Installment Payment Date

Installment Amount

December 31, 2002
March 31, 2003
June 30, 2003
September 30, 2003
December 31, 2003
March 31, 2004
June 30, 2004
September 30, 2004
December 31, 2004
March 31, 2005
June 30, 2005

$1,250,000
1,250,000
1,250,000
1,250,000
1,875,000
1,875,000
1,875,000
1,875,000
1,875,000
1,875,000
1,875,000

Term Loan Maturity Date


41,875,000; or such lesser
amount as may then be outstanding


                    (c)  The Term Loans made by each Lender shall be evidenced
by a promissory note of the Borrower, substantially in the form of Exhibit A,
with appropriate insertions as to payee, date and principal amount (a "Term Loan
Note"), payable to the order of such Lender and in a principal amount equal to
the amount of the aggregate principal amount of all Term Loans made by such
Lender. Each Lender is hereby authorized to record the date, Type and amount of
each Term Loan made by such Lender, each continuation thereof, each conversion
of all or a portion thereof to another Type, the date and amount of each payment
or prepayment of principal thereof and, in the case of Eurodollar Loans, the
length of each Interest Period with respect thereto, on the schedule annexed to
and constituting a part of its Term Loan Note, and any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded.
Each Term Loan Note shall (x) be dated the Amendment Effective Date, (y) be
stated to mature on the Term Loan Maturity Date and (z) provide for the payment
of interest in accordance with Section 2.9.

           2.2  [intentionally omitted]

          2.3  Payment of Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent, for the benefit of the Lenders, on the Amendment Effective
Date the fees previously agreed by them to be paid on such date.

                     (b)  [intentionally omitted]

                    (c)  The Borrower agrees to pay to the Administrative Agent
an administrative agent's fee in an amount and on the dates previously agreed to
between the Borrower and the Administrative Agent.

           2.4  [intentionally omitted]

          2.5  Optional Prepayments.  (a)  The Borrower may at any time and from
time to time prepay the Term Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent at least
three Business Days prior thereto in the case of Eurodollar Loans and at least
one Business Day prior thereto in the case of ABR Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.15. Partial
prepayments of any Term Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.

                    (b)  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Any prepayment under this Section 2.5 shall be applied to the Term
Loans in inverse order of maturity.

          2.6  Mandatory Prepayments.  (a)  On the Borrower Distribution Date
next succeeding June 30, 2003, unless the Borrower is required to make a
prepayment pursuant to Section 2.6(b) on such Borrower Distribution Date, the
Borrower shall prepay the Term Loans in an amount equal to the lesser of (i)
$3,000,000 (less the aggregate principal amount of all prepayments made by the
Borrower pursuant to Section 6.5(ii) and (iii)) and (ii) the amount then in the
Holding Account. On each Borrower Distribution Date following the Borrower
Distribution Date next succeeding June 30, 2003, unless the sum of the
Borrower's prepayment pursuant to the first sentence of this Section 2.6 plus
(without duplication) the aggregate principal amount of all prepayments made by
the Borrower pursuant to Section 6.5(ii) and (iii) equals at least $3,000,000,
the Borrower shall prepay the Term Loans in an amount equal to the amount then
in the Holding Account until the sum of the aggregate principal amount of the
Borrower's prepayments pursuant to the first and second sentences of this
Section 2.6 plus (without duplication) the aggregate principal amount of all
prepayments made by the Borrower pursuant to Section 6.5(ii) and (iii) equals
$3,000,000.

                    (b)  If the Borrower shall have failed to meet the
conditions to make Permitted Withdrawals described in Section 6.5 as of any four
consecutive Borrower Distribution Dates, on the last such Borrower Distribution
Date, the Borrower shall, to the extent of the amount then in the Holding
Account, prepay the Term Loans; provided, that:

                              (i)  no such prepayment shall be required if, with
respect to any of such four consecutive Borrower Distribution Dates, the
Borrower failed to meet such conditions solely as a result of the operation of
the proviso to such conditions set forth in Section 6.5; and

                              (ii)  no such prepayment shall be required if (x)
the last such Borrower Distribution Date occurs after the Amendment Effective
Date and before June 30, 2003, and (y) the Borrower failed to meet such
conditions solely as a result of the existence of the Indiantown Distribution
Restriction;

                    (c)  The application of any prepayment pursuant to this
Section 2.6 shall be made, first, to ABR Loans and second, to Eurodollar Loans.
Each prepayment of the Term Loans under this Section 2.6 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid. Any
prepayment under this Section 2.6 shall be applied to the Term Loans in inverse
order of maturity.

          2.7  Conversion and Continuation Options.    The Borrower may not
elect to convert Eurodollar Loans to ABR Loans.

                      Any Eurodollar Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice to the Administrative Agent, in accordance
with the applicable provisions of the term "Interest Period" set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Term Loans, provided that the Borrower may not elect to continue any Eurodollar
Loan as such when any Event of Default has occurred and is continuing, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Term Loans shall, at the option of the
Administrative Agent, either (i) be automatically converted to ABR Loans on the
last day of such then expiring Interest Period or (ii) be continued as a
Eurodollar Loan with an Interest Period as selected by the Administrative Agent
(but not more than one month). Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof.

          2.8  Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that no more
than three Eurodollar Tranches shall be outstanding at any one time.

          2.9  Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

                    (b)  Each ABR Loan shall bear interest at a rate per annum
equal to the ABR plus the Applicable Margin.

                     (c)  (i) If all or a portion of the principal amount of any
Term Loan shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section plus 2%, and (ii) if all or a
portion of any interest payable on any Term Loan or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans plus 2% in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

                    (d)  Interest shall be payable in arrears on each Interest
Payment Date, provided that interest accruing pursuant to paragraph (c) of this
Section shall be payable from time to time on demand.

          2.10  Computation of Interest and Fees.  (a)  Interest and fees
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on any Term Loan resulting
from a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

                    (b)  Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to Section
2.9(a).

          2.11  Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:

                    (a)  the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period for the
applicable principal amount, or

                    (b)  the Administrative Agent shall have received notice
from the Required Lenders that the Eurodollar Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Term Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Term Loans that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert any Term Loans to Eurodollar Loans.

          2.12  Pro Rata Treatment and Payments.  (a)  [intentionally omitted]

                    (b)  Each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Term Loans shall be made
pro rata according to the respective outstanding principal amounts of the Term
Loans then held by the Lenders.

                    (c)  All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 12:00 Noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

                     (d)  [intentionally omitted]

                    (e)  Unless the Administrative Agent shall have been
notified in writing by the Borrower prior to the date of any payment due to be
made by the Borrower hereunder that the Borrower will not make such payment to
the Administrative Agent, the Administrative Agent may assume that the Borrower
is making such payment, and the Administrative Agent may, but shall not be
required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

          2.13  Requirements of Law.  (a)  If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

                              (i)  shall subject any Lender to any tax of any
kind whatsoever with respect to this Agreement or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Non-Excluded Taxes covered by Section 2.14 and changes in
the rate of tax on the overall net income of such Lender);

                              (ii)  shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

                              (iii)  shall impose on such Lender any other
condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

                    (b)  If any Lender shall have determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender's or such corporation's capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender's or such corporation's
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction.

                    (c)  A certificate as to any additional amounts payable
pursuant to this Section submitted by any Lender to the Borrower (with a copy to
the Administrative Agent) shall be conclusive in the absence of manifest error.
The obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Term Loans and all other
amounts payable hereunder.

          2.14  Taxes.  (a)  All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Administrative Agent or any Lender as a result
of a present or former connection between the Administrative Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Credit Document). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings ("Non-Excluded Taxes") or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes that are attributable to such Lender's failure to comply with the
requirements of paragraph (d) of this Section.

                    (b)  In addition, the Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

                    (c)  Whenever any Non-Excluded Taxes or Other Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

                    (d)  Each Lender (or Transferee) that is not a "U.S. Person"
as defined in Section 7701(a)(30) of the Code (a "Non-U.S. Lender") shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of "portfolio interest", a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Credit
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

                    (e)  The agreements in this Section shall survive the
termination of this Agreement and the payment of the Term Loans and all other
amounts payable hereunder.

          2.15  Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so converted or continued, for the period from the date of such
prepayment or of such failure to convert or continue to the last day of such
Interest Period (or, in the case of a failure to convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Term Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.

          2.16  Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13 or 2.14(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Term Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13 or 2.14(a).


SECTION 3.  REPRESENTATIONS AND WARRANTIES


          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to convert the Revolving Loans to Term Loans, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender that:

          3.1  Financial Condition.  (a)  The audited consolidated balance sheet
of the Borrower as of December 31, 2000 and December 31, 2001, and the related
audited consolidated statements of income and cash flows for the fiscal years
ended on such dates, reported on and accompanied by a modified report from
Arthur Andersen LLP, present fairly the consolidated financial condition of the
Borrower as of such date and the results of its operations and cash flows for
the respective fiscal years then ended. The unaudited consolidated balance sheet
of the Borrower as of June 30, 2002, and the related unaudited consolidated
statements of income and cash flows for the six-month period ended on such date,
present fairly the consolidated financial condition of the Borrower as of such
date, certified by a Responsible Officer of the Borrower, to such officer's best
knowledge, and the consolidated results of its operations and its consolidated
cash flows for the six-month period, then ended (subject to normal year-end
audit adjustments). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved.

                    (b)  The audited balance sheet of each Reporting Subsidiary
as of December 31, 2000 and December 31, 2001, and the related statements of
income and of cash flows for the fiscal years ended on such dates, reported on
by and accompanied by an unqualified report from an independent certified public
accountant of nationally recognized standing, present fairly the financial
condition of each Reporting Subsidiary as of such date and the results of their
operations and their cash flows for the respective fiscal years then ended. The
unaudited balance sheet of each Reporting Subsidiary as of June 30, 2002, and
the related unaudited statements of income and cash flows for the six-month
period ended on such date, certified by a Responsible Officer of the Borrower,
to such officer's best knowledge, present fairly the financial condition of each
Reporting Subsidiary as of such date, and the results of their operations and
their cash flows for the six-month period then ended (subject to normal year-end
audit adjustments). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants or Responsible Officer, as the case may be,
and disclosed therein).

                    (c)  The unaudited consolidating balance sheets of the
Borrower as of December 31, 2000, December 31, 2001 and June 30, 2002, and the
related unaudited consolidating statements of income for the fiscal years, or
(in the case of the June 30, 2002 balance sheet and statement) six-month period,
ended on such date, certified by a Responsible Officer of the Borrower, to such
officer's best knowledge, present fairly the consolidating financial condition
of the Borrower as of such date, and the consolidating results of its operations
for the fiscal years, or (in the case of the June 30, 2002 balance sheet and
statement) six-month period then ended (subject to normal year-end audit
adjustments in the case of the June 30, 2002 balance sheet and statement). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP.

                    (d)  None of the Borrower, any Significant Subsidiary
Holding Company, any Significant Subsidiary or any other Subsidiary of the
Borrower has any material Guarantee Obligations, contingent liabilities or
liabilities for taxes, or any material long-term leases or unusual forward or
long-term commitments, including any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from June 30, 2002 to and including the Amendment Effective
Date there has been no Disposition by any of the Borrower, Significant
Subsidiary Holding Company, any Significant Subsidiary or any other Subsidiary
of the Borrower of any material part of its business or property.

          3.2  No Change.  Since December 31, 2001 there has been no development
or event that has had or could reasonably be expected to result in a Material
Adverse Change.

          3.3  Existence; Compliance with Law.  The Borrower, each Significant
Subsidiary and each other Subsidiary of the Borrower (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation, partnership or limited liability company and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to result in a Material Adverse Change.

          3.4  Corporate Power; Authorization; Enforceable Obligations.  Each
Credit Party has the corporate power and authority, and the legal right, to
make, deliver and perform the Credit Documents to which it is a party and, in
the case of the Borrower, to borrow hereunder. Each Credit Party has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Credit Documents to which it is a party and, in the case of the Borrower,
to authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Credit
Documents. Each Credit Document has been duly executed and delivered on behalf
of each Credit Party thereto. This Agreement constitutes, and each other Credit
Document upon execution will constitute, a legal, valid and binding obligation
of each Credit Party thereto, enforceable against each such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting the enforcement of creditors' rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

          3.5  No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Credit Documents, the borrowings hereunder and the use
of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of any Credit Party, Cogentrix Energy, any Significant
Subsidiary or any other Subsidiary of the Borrower and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to any Credit Party,
any Significant Subsidiary or any other Subsidiary of the Borrower could
reasonably be expected to result in a Material Adverse Change.

          3.6  Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower threatened by or against any of the Borrower, any Significant
Subsidiary or any other Subsidiary of the Borrower or against any of their
respective properties or revenues (a) with respect to any of the Credit
Documents or any of the transactions contemplated hereby or thereby or (b) that
could reasonably be expected to result in a Material Adverse Change.

          3.7  No Default.  None of the Borrower, any Significant Subsidiary,
any other Subsidiary of the Borrower nor (to the best knowledge of the Borrower)
any other Project Participant, is in default under or with respect to any of its
Contractual Obligations (including, without limitation, under any Project
Document) in any respect that could reasonably be expected to result in a
Material Adverse Change. No Default or Event of Default has occurred and is
continuing. As of the Amendment Effective Date, no "default" or "event of
default" has occurred and is continuing, or any "event of abandonment" or "event
of loss" has occurred, under any of the Financing Documents. As of the Amendment
Effective Date, other than the Indiantown Distribution Restriction, no event or
condition is in existence as of the Amendment Effective Date that permits, under
any of the Financing Documents, restrictions to be placed on the payment of
dividends or distributions in respect of the equity of any Significant
Subsidiary.

          3.8  Ownership of Property; Liens.  The Borrower and each Significant
Subsidiary has title in fee simple to, or a valid leasehold interest in, all its
real property, and good title to, or a valid leasehold interest in, all its
other property, including all Collateral, except where a failure to hold such
title or interest could not reasonably be expected to result in a Material
Adverse Change, and none of such property is subject to any Lien except as
permitted by Section 6.2

          3.9  Taxes.  The Borrower, each Significant Subsidiary and each other
Subsidiary of the Borrower has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower, such Significant
Subsidiary or such other Subsidiary, as the case may be); no tax Lien has been
filed, and, to the knowledge of the Borrower, no claim is being asserted, with
respect to any such tax, fee or other charge.

          3.10  Federal Regulations.  No part of the proceeds of any Term Loans
will be used for "buying" or "carrying" any "margin stock" within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.

          3.11  ERISA.  Neither a Reportable Event nor an "accumulated funding
deficiency" (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.

          3.12  Investment Company Act; Public Utility Holding Company Act;
Other Regulations.  No Credit Party, Significant Subsidiary or other Subsidiary
of the Borrower is (a) an "investment company", or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended, or (b) a "holding company," a "subsidiary company" of a "holding
company" or an "affiliate" of a "holding company," within the meaning of the
Public Utility Holding Company Act of 1935, as amended, in which case where such
"holding company" is required to register under such Act. No Credit Party,
Significant Subsidiary or other Subsidiary of the Borrower is subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness.

          3.13  Subsidiaries.  (a)  Each of the Cogentrix Holdcos is a
Wholly-Owned Subsidiary of the Borrower. The Northampton Holdco directly owns a
50% general partnership interest in Northampton. The Indiantown Holdco directly
owns a 10% general partnership interest in Indiantown and indirectly, through
Thaleia LLC, owns a 40% partnership interest in Indiantown. The Carneys Point
Holdco directly owns a 10% general partnership interest in Chambers. The Logan
Holdco directly owns (A) a 50% general partnership interest in Logan Generating;
(B) a 50% general partnership interest in Granite, which directly owns a 1%
limited partnership interest in Keystone Urban; and (C) a 50% general
partnership interest in Keystone Cogen which owns a 99% general partnership
interest in Keystone Urban. There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments of any nature
relating to any Capital Stock of the Borrower or of the Cogentrix Holdcos or the
Capital Stock owned by the Borrower or any of the Cogentrix Holdcos in any
Significant Subsidiary except as may be provided in the Transaction Documents
provided by the Borrower to the Administrative Agent pursuant to Section 3.18
hereof.

                    (b)  A true and correct list as of the Amendment Effective
Date of each Subsidiary of the Borrower, and of each Affiliate of the Borrower
holding any interest, directly or indirectly, in any of the Existing Projects,
is attached hereto as Schedule 3.13.

           3.14  [intentionally omitted]

          3.15  Accuracy of Information, etc.    No statement or information
contained in this Agreement, any other Credit Document or any other document,
certificate or statement furnished by or on behalf of any Credit Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Credit Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. As of the date hereof,
the representations and warranties contained in the Credit Documents are true
and correct in all material respects. There is no fact known to any Credit Party
that could reasonably be expected to result in a Material Adverse Change that
has not been expressly disclosed herein, in the other Credit Documents or in any
other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Credit Documents.

                    (b)  To the best knowledge of the Borrower, each copy of a
Transaction Document supplied by the Borrower to the Administrative Agent
pursuant to Section 4(i) hereof is a true, complete and correct copy thereof
(including all amendments, supplements and other modifications thereto) as of
the Amendment Effective Date.

          3.16  Security Documents.  The provisions of the Security Documents
are sufficient to create in favor of the Administrative Agent, for the benefit
of the Secured Parties, a legal, valid and enforceable security interest in the
Collateral and proceeds thereof to the extent a security interest can be created
therein under the Uniform Commercial Code of the state of New York. In the case
of the "Pledged Stock" as defined in each of the Stock Pledge Agreements, when
stock certificates representing such Pledged Stock are delivered to the
Administrative Agent, in the case of the Intercompany Notes, when such notes are
delivered to the Administrative Agent and in the case of the other Collateral
described in the Security Documents, when financing statements and other filings
specified on Schedule 3.16 in appropriate form are filed in the offices
specified on Schedule 3.16, the Security Documents constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Credit
Parties in such Collateral and the proceeds thereof to the extent a security
interest can be created therein under the Uniform Commercial Code of the state
of New York, as security for the Obligations, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 6.2).

          3.17  Solvency.  Each Credit Party, each of the Significant
Subsidiaries and each other Subsidiary of the Borrower is, and after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection herewith will be Solvent.

          3.18  Certain Documents.  The Borrower has delivered to the
Administrative Agent a complete and correct copy of each of the Transaction
Documents specified in Schedule 3.18, including all amendments, supplements and
modifications with respect thereto.

          3.19  Principal Place of Business, Etc.  The principal place of
business and chief executive office of the Borrower is located at 1105 North
Market Street, Suite 1108, Wilmington, Delaware, 19801.

          3.20  Regulatory Status.  The Borrower is not a Public Utility. None
of the Borrower, the Administrative Agent, any Lender nor any Affiliate of the
Administrative Agent or any Lender will be, or will be deemed by any
Governmental Authority having jurisdiction to be, a Public Utility solely by
reason of (i) the ownership, operation or maintenance of the Projects by the
Significant Subsidiaries, (ii) the making of the Term Loans or (iii) any other
transaction contemplated by any of the Credit Documents or any Transaction
Document.

          3.21  Separateness from Parent Entities.  The Borrower has operated as
a business entity separate and distinct in all relevant respects from the Parent
Entities such that the Borrower believes there exists no reasonable basis for a
substantive consolidation of the Borrower with any Parent Entity in the event of
a bankruptcy proceeding with respect to any of such Persons.


SECTION 4.  CONDITIONS PRECEDENT


          The effectiveness of this Agreement is subject to the satisfaction of
the following conditions precedent:

                    (a)  Credit Agreement; Security Documents; Etc. The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Borrower, the Administrative Agent, and each Lender, (ii)
Supplement to the Borrower Stock Pledge Agreement, executed and delivered by
CDH, (iii) Supplement to the Northampton Holdco Stock Pledge Agreement, executed
and delivered by the Borrower, (iv) Supplement to the Logan Holdco Stock Pledge
Agreement, executed and delivered by the Borrower, (v) the Security Deposit
Agreement, executed and delivered by the Administrative Agent and the Borrower,
(vi) a Term Loan Note for each Lender, duly completed and executed and delivered
by the Borrower and (vii) the Transferring Lender Assignment and Acceptance
executed and delivered by the Existing Lenders, the Lenders and the Borrower.

                    (b)  Financial Statements. The Lenders shall have received
each of the financial statements referred to in Section 3.1 and such financial
statements shall not, in the reasonable judgment of the Lenders, reflect any
Material Adverse Change in the financial condition of the Borrower or in the
financial condition of any Significant Subsidiary or any other Subsidiary of the
Borrower.

                    (c)  Lien Searches. The Administrative Agent shall have
received the results of a recent lien search in each of the jurisdictions where
assets of the Borrower, each Significant Subsidiary Holding Company and each
other Subsidiary of the Borrower are located, and such search shall reveal no
Liens on any such assets except for Liens permitted by Section 6.2.

                    (d)  Fees. The Lenders and the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Amendment Effective Date.

                    (e)  Closing Certificate. The Administrative Agent shall
have received, with a counterpart for each Lender, a certificate of the
Borrower, dated the Amendment Effective Date, substantially in the form of
Exhibit D, with appropriate insertions and attachments.

                    (f)  Legal Opinion. The Administrative Agent shall have
received the legal opinions of Moore & Van Allen, PLLC, and Menaker & Herrmann,
LLP, counsel to the Borrower, substantially in the form of Exhibit E-1 and E-2
respectively. Such legal opinions shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

                    (g)  Pledged Stock; Stock Powers; Pledged Notes. The
Administrative Agent shall have received from Dresdner the certificates
representing the shares of Capital Stock pledged pursuant to the Stock Pledge
Agreements, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof. The
Administrative Agent shall have received from Dresdner the Intercompany Notes,
together with an undated note power for each Intercompany Note executed in blank
by a duly authorized officer of the Borrower.

                    (h)  Filings, Registrations and Recordings. Each document
(including any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.2), shall be
in proper form for filing, registration or recordation.

                    (i)  Transaction Documents.  The Administrative Agent shall
have received, a true, complete and correct copy of each Transaction Document
specified in Schedule 3.18.

                    (j)  Financial Projections.  The Administrative Agent shall
have received, with a copy for each Lender, the Required Projections, which
projections shall be certified by a Responsible Officer of the Borrower, as
being prepared in good faith in full consideration of all information known to
such officer, after due inquiry, as of the Amendment Effective Date. The
Required Projections shall be prepared in such detail and based upon such
assumptions as shall be satisfactory to the Lenders.

                    (k)  Secretary's Certificate. The Administrative Agent shall
have received, with a counterpart for each Lender, a certificate of the
Secretary or Assistant Secretary of each Credit Party dated as of the Amendment
Effective Date and certifying (A) that attached thereto is a true, complete and
correct copy of resolutions duly adopted by the Board of Directors of such
Credit Party (to the extent such resolutions are necessary or appropriate in
respect of such Credit Party) authorizing (i) the execution, delivery and
performance of each Credit Document to which it is a party, and (ii) that such
resolutions have not been amended, modified, revoked or rescinded, (B) as to the
incumbency and specimen signature of each officer executing any Credit Document
on behalf of such Credit Party, (C) that attached thereto is a true, complete
and correct copy of the certificate of incorporation and by-laws of such Credit
Party, and (D) as to such other corporate matters and documents relating to the
transactions contemplated by the Credit Documents as reasonably requested by the
Administrative Agent. Such certificate and all resolutions, certificates of
incorporation, by-laws and other documents attached thereto (including the
Borrower's Certificate of Incorporation) shall be in form and substance
satisfactory to the Administrative Agent.

                    (l)  Existing Notes.  The Existing Lenders shall have
returned the Existing Notes to the Borrower for cancellation.

                    (m)  Evidence of Insurance.  The Administrative Agent shall
have received a certificate which evidences the insurance required to be
maintained pursuant to Section 5.7(ii).


SECTION 5.  AFFIRMATIVE COVENANTS


          The Borrower hereby agrees that, so long as any Term Loan or other
amount is owing to any Lender or the Administrative Agent hereunder or otherwise
in respect of any of the Obligations, the Borrower shall:

          5.1  Financial Statements.  Furnish to the Administrative Agent and
each Lender:

                    (a)  as soon as available, but in any event within 120 days
after the end of each fiscal year of the Borrower, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries,
the audited balance sheet of each Reporting Subsidiary, and the unaudited
balance sheet of each Significant Subsidiary Holding Company, as of the end of
such year and the related statements of income and cash flows for such year
(which shall be unaudited in the case of the Significant Subsidiary Holding
Companies and audited in the case of the Borrower and its consolidated
Subsidiaries and the Reporting Subsidiaries), setting forth in each case in
comparative form the figures for the previous year and, in the case of the
Significant Subsidiary Holding Companies, certified by a Responsible Officer of
the Borrower, to such officer's best knowledge, as being fairly stated in all
material respects and, in the case of the Borrower and its consolidated
Subsidiaries and the Reporting Subsidiaries, reported on without a "going
concern" or like qualification or exception, or qualification arising out of the
scope of the audit, by independent certified public accountants of nationally
recognized standing;

                    (b)  as soon as available, but in any event not later than
60 days after the end of each of the first three quarterly periods of each
fiscal year of the Borrower, the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries, the unaudited balance sheet of each
Reporting Subsidiary, and the unaudited balance sheet of each Significant
Subsidiary Holding Company, as of the end of such quarter and the related
unaudited statements of income for such quarter and related unaudited statements
of income and cash flows for the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer of the Borrower, to such
officer's best knowledge, as being fairly stated in all material respects
(subject to normal year-end audit adjustments);

                    (c)  as soon as available, but in any event within 120 days
after the end of each fiscal year of the Borrower, a copy of the unaudited
consolidating balance sheet of the Borrower and its consolidated Subsidiaries as
of the end of such year and the related unaudited consolidating statements of
income for such year, certified by a Responsible Officer of the Borrower, to
such officer's best knowledge, as being fairly stated in all material respects;
and

                    (d)  as soon as available, but in any event not later than
60 days after the end of each of the first three quarterly periods of each
fiscal year of the Borrower, the unaudited consolidating balance sheet of the
Borrower and its consolidated Subsidiaries as of the end of such quarter and the
related unaudited consolidating statements of income for the portion of the
fiscal year through the end of such quarter, certified by a Responsible Officer
of the Borrower, to such officer's best knowledge, as being fairly stated in all
material respects (subject to normal year-end audit adjustments).

          All such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or Responsible Officer, as
the case may be, and disclosed therein).

          5.2  Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender (or, in the case of paragraph (e), to the relevant
Lender):

                    (a)  concurrently with the delivery of the financial
statements referred to in Section 5.1(a), a certificate of the independent
certified public accountants reporting on such financial statements stating that
in making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default, except as specified in such certificate;

                    (b)  concurrently with the delivery of any financial
statements pursuant to Section 5.1, a certificate of a Responsible Officer of
the Borrower stating that, to the best of such Responsible Officer's knowledge,
each Credit Party during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement and the other Credit Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate;

                    (c)  no later than 60 days after the end of each quarterly
period of each fiscal year (other than the last quarterly period in each fiscal
year, in which case 120 days), a certificate of a Responsible Officer of the
Borrower (i) setting forth the Debt Service Coverage Ratio for the four
consecutive fiscal quarter period most recently then ended (or fiscal year then
ended, in the case of the certificate furnished in respect of the last quarterly
period in any fiscal year) and the Projected Debt Service Coverage Ratio for the
four consecutive fiscal quarter period then most recently commenced (or fiscal
year then commenced, in the case of the certificate furnished in respect of the
last quarterly period in any fiscal year), together with all information and
calculations, in reasonable detail, necessary for determining such ratios, (ii)
stating whether, to the knowledge after due inquiry of such Responsible Officer,
any restriction then exists under any of the Financing Documents with respect to
the payment of dividends or distributions, (iii) stating the amount of all
distributions or dividends, if any, paid by each of the Significant Subsidiaries
with respect to such quarterly period and (iv) setting forth the most recent
"Debt Service Coverage Ratio" (as such term is defined in each of the Financing
Documents) received by the Borrower from each Significant Subsidiary, together
with all information and calculations related to the determination of such
ratios received by the Borrower from each Significant Subsidiary;

                    (d)  concurrently with the delivery thereof, a copy of all
material notices, reports, certificates and other communications delivered under
any Transaction Document (including all reports of any independent engineer and
all monthly operating reports) by or to the Borrower or any Significant
Subsidiary and delivered to the Cogentrix Holdco owning an interest in such
Significant Subsidiary; and

                    (e)  promptly, such additional financial and other
information as any Lender may from time to time reasonably request.

          5.3  Payment of Obligations.  Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower.

          5.4  Maintenance of Existence; Compliance.  (a)  Preserve, renew and
keep in full force and effect its corporate existence and the existence of each
Subsidiary of the Borrower, except, in the case of Subsidiaries that are not
Primary Significant Subsidiaries, to the extent the failure to do so could not
reasonably be expected, in the aggregate, to result in a Material Adverse
Change, (b) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, and the
business of each Subsidiary of the Borrower, except, in the case of Subsidiaries
that are not Primary Significant Subsidiaries, to the extent the failure to do
so could not reasonably be expected, in the aggregate, to result in a Material
Adverse Change, (c) comply, and cause each Subsidiary of the Borrower to comply,
with all of its Contractual Obligations (including all obligations under the
Transaction Documents) and all applicable Requirements of Law, except, in the
case of Subsidiaries that are not Primary Significant Subsidiaries, to the
extent that failure to comply therewith could not reasonably be expected, in the
aggregate, to result in a Material Adverse Change.

          5.5  Inspection of Property; Books and Records;
Discussions.  (a)  Keep, and cause each Cogentrix Holdco to keep, proper books
of records and account in which full, true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and with its
independent certified public accountants.

          5.6  Notices.  Promptly give notice to the Administrative Agent and
each Lender of:

                    (a)  the occurrence of any Default or Event of Default;

                     (b)  (i) any default or event of default under any
Contractual Obligation of the Borrower, any Significant Subsidiary or any other
Subsidiary of the Borrower that could reasonably be expected to result in a
Material Adverse Change, (ii) any "Default" or "Event of Default" under any of
the Financing Documents or (iii) any litigation, investigation or proceeding
that may exist at any time between the Borrower, any Significant Subsidiary, or
any other Subsidiary of the Borrower and any Governmental Authority which
litigation, investigation or proceeding could reasonably be expected to result
in a Material Adverse Change;

                    (c)  any material event constituting force majeure under any
of the Project Documents or any claim by any party to any Project Document
alleging that a force majeure event thereunder has occurred;

                    (d)  any litigation or proceeding affecting any Significant
Subsidiary or any other Subsidiary of the Borrower which could reasonably be
expected to result in a Material Adverse Change;

                    (e)  any litigation or proceeding affecting the Borrower (i)
in which the amount involved is $100,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought or (iii) which relates to
any Credit Document;

                    (f)  the following events, as soon as possible and in any
event within 30 days after the Borrower knows or has reason to know thereof: (i)
the occurrence of any Reportable Event with respect to any Plan, a failure to
make any required contribution to a Plan, the creation of any Lien in favor of
the PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or by the Borrower or by any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and

                    (g)  the making by any creditor of any Parent Entity of any
claim or filing in writing seeking the substantive consolidation of the Borrower
in any bankruptcy proceeding of any Parent Entity.

Each notice pursuant to this Section 5.6 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

          5.7  Required Insurance.  (a)  Required Insurance.  (i)  Cause each
Significant Subsidiary to maintain in full force and effect at all times the
insurance required to be maintained under the Financing Documents to which such
Significant Subsidiary is a party and (ii) at all times carry and maintain
"single excess of loss" or "stipulated value" insurance in an amount equal to
50% of the Total Term Loans solely for the benefit of, and payable to, the
Administrative Agent (for the benefit of the Secured Parties) providing coverage
in the event of a total constructive loss of the Logan Project or the Indiantown
Project following which such Project is not rebuilt (the proceeds of which, if
received by the Borrower, shall be held in trust for the Administrative Agent as
collateral security for the payment of the Obligations and shall be immediately
turned over to the Administrative Agent in the exact form received, duly
indorsed to the Administrative Agent).

                    (b)  Policy Provisions.  Cause the insurance policy
maintained in accordance with clause (ii) of Section 5.7(a) to (i) provide that
no cancellation, termination or material change in such insurance shall be
effective until at least 45 days (10 days in the case of non-payment of premium)
after the insurer shall have given written notice thereof to the Administrative
Agent, (ii) provide that the loss payees shall have no obligation or liability
for premiums, commissions, assessments or calls in connection with such
insurance; and (iii) be in an amount sufficient to prevent any coinsurance
penalty in respect of the insurance policy required to be maintained pursuant to
clause (ii) of Section 5.7(a).

                    (c)  Reports, Etc.  Advise the Administrative Agent in
writing promptly of any default in the payment of any premium and of any other
act or omission on the part of the Borrower or any other Person which may
invalidate or render unenforceable, in whole or in part, any insurance being
maintained pursuant to this Section 5.7. The Borrower will also deliver to the
Administrative Agent on or prior to the renewal date of the insurance policy
required to be maintained pursuant to clause (ii) of Section 5.7(a),
notification that such insurance has been renewed.

                    (d)  Other Insurance. Nothing in this Section 5.7 shall
prohibit the Borrower from maintaining at its expense other insurance on or with
respect to the Projects, naming the Borrower as insured and/or loss payee,
unless such insurance would conflict with or otherwise limit the availability of
insurance required to be maintained under Section 5.7(a); provided that (i) such
insurance shall not reduce the amount of insurance proceeds that would be
payable to the beneficiaries pursuant to the policies of insurance maintained
under Section 5.7(a) and the Borrower shall have given the Administrative Agent
prior written notice thereof and (ii) all obligations of the Borrower with
respect to such insurance (on account of premiums, commissions or otherwise)
shall be subordinate to the Obligations on terms and pursuant to documentation
satisfactory to the Administrative Agent. Nothing in this Section 5.7 shall
prohibit the Administrative Agent from maintaining at its expense other
insurance on or with respect to the Projects, naming the Administrative Agent as
insured and/or loss payee, unless such insurance would conflict with or
otherwise limit the insurance required to be maintained under Section 5.7(a);
provided that such insurance shall not reduce the amount of insurance proceeds
that would be payable to the beneficiaries pursuant to the policies of insurance
maintained under Section 5.7(a) and the Administrative Agent shall have obtained
evidence satisfactory to the Borrower to such effect.

                    (e)  No Additional Duty. No provision of this Section 5.7 or
any other provision of this Agreement shall impose on the Administrative Agent
any duty or obligation to verify the existence or adequacy of the insurance
coverage maintained by the Borrower or any of its Subsidiaries nor shall the
Administrative Agent be responsible for any representations or warranties made
by or on behalf of the Borrower or any of its Subsidiaries to any insurance
company or underwriter.

          5.8  Employee Plans.  For each Plan adopted by the Borrower or any of
its Subsidiaries, the Borrower and such Subsidiary shall use its reasonable best
efforts to cause such Plan to be qualified within the meaning of Section 401(a)
of the Code and to be administered in all material respects in accordance with
the requirements of ERISA and Section 401(a) of the Code.

          5.9  Separateness from Parent Entities.  Comply with all of the
provisions of Articles 3, 5, 6, 7(b), 9 and 12 of its Certificate of
Incorporation.


SECTION 6.  NEGATIVE COVENANTS


          The Borrower hereby agrees that, so long as any Term Loan or other
amount is owing to any Lender or the Administrative Agent hereunder or otherwise
in respect of any of the Obligations, the Borrower shall not:

          6.1  Indebtedness.  (a)  Create, issue, incur, assume, become liable
in respect of or suffer to exist any Indebtedness, or permit any Significant
Subsidiary Holding Company to create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except (i) in the case of the
Borrower, Indebtedness incurred under any Credit Document and (ii) in the case
of the Significant Subsidiary Holding Companies, Indebtedness incurred under the
Intercompany Notes.

                    (b)  Vote or take any other action to permit (or omit to
take any action which omission would permit) or permit any Subsidiary of the
Borrower to vote or take any other action to permit (or omit to take any action
which omission would permit) any of the Significant Subsidiaries to incur any
Indebtedness other than Indebtedness created under the Financing Documents
applicable to such Significant Subsidiary, as such Financing Documents are in
effect as of the Amendment Effective Date or as permitted to be amended,
modified or replaced in accordance with Section 6.7.

          6.2  Liens.  (a)  Create, incur, assume or suffer to exist, or permit
any Significant Subsidiary Holding Company to create, incur, assume or suffer to
exist, any Lien upon any of its or any Subsidiary of the Borrower's property,
whether now owned or hereafter acquired, except for:

                              (i)  Liens for taxes not yet due or that are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or
such Significant Subsidiary Holding Company, as the case may be, in conformity
with GAAP; and

                              (ii)  in the case of the Borrower, Liens created
pursuant to the Security Documents.

                    (b)  Vote or take any other action to permit (or omit to
take any action which omission would permit) or permit any Subsidiary of the
Borrower to vote or take any other action to permit (or omit to take any action
which omission would permit) any Significant Subsidiary to create, incur, assume
or suffer to exist any Lien upon any of its property, whether now owned or
hereafter acquired other than Liens created or permitted to exist under the
Financing Documents applicable to such Significant Subsidiary, as such Financing
Documents are in effect as of the Amendment Effective Date or as permitted to be
amended or modified in accordance with Section 6.7.

          6.3  Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business or permit any Significant Subsidiary Holding Company to
enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of, all
or substantially all of its property or business.

          6.4  Disposition of Property.  (a) Dispose, or permit any Significant
Subsidiary Holding Company to dispose, of any of its property, whether now owned
or hereafter acquired, or (b) sell, or permit any Significant Subsidiary Holding
Company or Significant Subsidiary to sell, Capital Stock it owns of any
Significant Subsidiary Holding Company or Significant Subsidiary to any Person.

          6.5  Restrictions on Withdrawals.  Withdraw any funds from any
Account, or allow any of the Significant Subsidiary Holding Companies or
Significant Subsidiaries to make, any payment to any Affiliate of the Borrower
(including the payment of any management or other fees) except that: (i) on the
Amendment Effective Date, the Borrower shall be entitled to withdraw from the
Holding Account, and to the extent that the amount in the Holding Account is not
sufficient, from the Revenue Account, an amount sufficient to pay all the fees
described in Sections 2.3(a), 2.3(b) and 2.3(c) hereof and the expenses
described in Section 9.5(a) hereof; (ii) the Borrower may on any Borrower
Distribution Date occurring during the period starting on the Amendment
Effective Date and ending on June 30, 2003, withdraw funds on deposit in the
Holding Account to make optional prepayments pursuant to Section 2.5; (iii) the
Borrower may on any Borrower Distribution Date occurring during the period
starting on the Amendment Effective Date and ending on (and inclusive of ) the
last Borrower Distribution Date on which a payment is to be made pursuant to
Section 2.6(a), withdraw funds on deposit in the Holding Account to prepay any
amount required to be paid pursuant to Section 2.6(a); and (iv) on each Borrower
Distribution Date the Borrower shall be permitted to make withdrawals
("Permitted Withdrawals") from the Holding Account in an amount not to exceed
the cash available in the Holding Account at such time (or in the case of any
Borrower Distribution Date prior to June 30, 2003, the amount, if any, of cash
then available in the Holding Account in excess of $6,000,000 (less the
aggregate principal amount of all prepayments made by the Borrower on or prior
to such date pursuant to clauses (ii) and (iii) of this Section 6.5)) if:

                    (a)  the Debt Service Coverage Ratio as of the most recent
fiscal quarter end for the four consecutive fiscal quarter period then ended
shall be greater than 1.50 to 1.00, and the Projected Debt Service Coverage
Ratio as of the most recent fiscal quarter end for the four consecutive fiscal
quarter period then next commencing, shall be greater than 1.50 to 1.00;

                    (b)  no Default or Event of Default shall have occurred and
then be continuing; and

                    (c)  no event or condition shall be in existence permitting,
under any of the Primary Financing Documents, restrictions to be placed on the
payment of dividends or distributions in respect of the equity of any Primary
Significant Subsidiary;

provided, that in the event that the conditions of clause (a) above have not
been met as of the four or more consecutive fiscal quarter ends, until all such
conditions are met as of two consecutive fiscal quarter ends thereafter, the
conditions of clause (a) cannot be deemed satisfied; provided further, that the
Borrower shall be permitted to make a Permitted Withdrawal on any Borrower
Distribution Date occurring during the period starting on the Amendment
Effective Date and ending on May 15, 2003 in an amount not more than the excess
(if any) of cash then available in the Holding Account over $6,000,000 (less the
aggregate principal amount of all prepayments made by the Borrower on or prior
to such date pursuant to clauses (ii) and (iii) of this Section 6.5), if the
Borrower failed to meet the conditions to Permitted Withdrawals solely as a
result of the existence of the Indiantown Distribution Restriction.

          6.6  Investments.  Make, or permit any Significant Subsidiary Holding
Company to make, any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, "Investments"), except:

                    (a)  extensions of trade credit in the ordinary course of
business;

                    (b)  investments in Cash Equivalents;

                    (c)  to the extent otherwise not prohibited hereunder,
capital contributions, advances and loans by the Borrower to any Significant
Subsidiary Holding Company or by any Significant Subsidiary Holding Company of
the Borrower to any other Significant Subsidiary Holding Company.

          6.7  Modifications of Certain Documents; Additional
Contracts.  Without the prior written consent of the Required Lenders, vote or
take any other action to permit (or omit to take any action which omission would
permit) or permit any Subsidiary of the Borrower to vote or take any other
action to permit (or omit to take any action which omission would permit) any
Significant Subsidiary to (a) enter into or otherwise consent or agree to any
termination or assignment of, or any significant or material amendment,
supplement or modification of or waiver under, any of the Transaction Documents
in respect of any Project, (b) enter into or otherwise consent or agree to any
significant or material Transaction Document not in effect on the Amendment
Effective Date or any refinancing in respect of any Project or (c) consolidate,
merge or amalgamate with any other entity, dissolve itself, liquidate all or
substantially all of its assets or sell, other than in the ordinary course of
business, any substantial part of its assets or any assets otherwise comprising
part of any Project. Notwithstanding the foregoing sentence, the Borrower and
its Subsidiaries may vote or take any action to permit (or omit to take any
action which action would permit) any of the Significant Subsidiaries (a) to
amend, supplement or otherwise modify, or grant any waiver under, any
Transaction Document or (b) enter into or otherwise consent or agree to any
significant or material Transaction Document not in effect on the Amendment
Effective Date or any refinancing in respect of any Project without any Lender
consent provided that (i) such amendment, supplement, modification, waiver, new
Transaction Document or refinancing is permitted under the Financing Documents
in respect of such Project; (ii) the Borrower shall have provided the
Administrative Agent and the Lenders with at least 30 days' prior written notice
of such amendment, supplement, modification, waiver, new Transaction Document or
refinancing; and (iii) at the time it shall have given such notice, a
Responsible Officer of the Borrower shall have certified in writing to the/
Administrative Agent and the Lenders that, based on projections reasonably
acceptable to the Administrative Agent, such amendment, supplement,
modification, waiver, new Transaction Document or refinancing is not reasonably
likely (x) to cause the Projected Debt Service Coverage Ratio either (A) to
diminish by more than 5% from the otherwise then Projected Debt Service Coverage
Ratio or (B) to be equal to or less than 1.50 to 1.00, in either case for any
fiscal year or portion thereof (commencing with the fiscal year in which such
amendment, supplement, modification, waiver, new Transaction Document or
refinancing is to take effect) remaining through to the then current Term Loan
Maturity Date, or (y) to result in a Material Adverse Change or a Default or
Event of Default, provided, however, that notwithstanding the foregoing, the
Borrower may vote or take any other action to permit (or omit to take any action
which omission would permit) or permit any Subsidiary of the Borrower to vote or
take any other action to permit (or omit to take any action which omission would
permit) Indiantown to enter into a replacement working capital facility and one
or more replacement letter of credit facilities for the Indiantown Project and
Logan Generating to enter into a replacement working capital facility for the
Logan Project.

          6.8  Transactions with Affiliates.  Itself and shall not permit any of
its Significant Subsidiary Holding Companies to sell, lease or otherwise
transfer any property or assets to (other than the payment of or distribution of
dividends in respect of its Capital Stock) or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transaction (including any transaction involving the rendering of any services
or the payment of any management, advisory or other fee except where all such
fees and any other amounts are expressly payable solely from cash received by
the Borrower in respect of Permitted Withdrawals) with, any of its Affiliates.

          6.9  Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by the Borrower or any of its Significant Subsidiary
Holding Companies of real or personal property that has been or is to be sold or
transferred by the Borrower or such Significant Subsidiary Holding Company to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Borrower or such Significant Subsidiary Holding Company.

          6.10  Changes in Fiscal Periods; Changes in Name; Amendments to
Certificate of Incorporation, etc.  (a)  Permit the fiscal year of the Borrower
or any Significant Subsidiary Holding Company to end on a day other than
December 31 or change the Borrower's or any Significant Subsidiary Holding
Company's method of determining fiscal quarters.

                    (b)  Change the location of its chief executive office or
principal place of business or the office where it keeps its records, unless the
Borrower shall have given the Administrative Agent at least 60 days' prior
written notice thereof and all reasonable action requested by the Administrative
Agent or necessary or advisable in the Administrative Agent's opinion to protect
and perfect the liens and security interests created by the Security Documents
shall have been taken.

                    (c)  Change or permit any of the Significant Subsidiary
Holding Companies to change the Borrower's or such Significant Subsidiary
Holding Company's name, identity or partnership or corporate, as the case may
be, structure unless the Borrower shall have given the Administrative Agent at
least 60 days' prior written notice thereof and all reasonable action requested
by the Administrative Agent or necessary or advisable in the Administrative
Agent's opinion to protect and perfect the liens and security interests created
by the Security Documents shall have been taken.

                    (d)  Make or permit to be made any amendment, supplement or
other modification to any provision of Articles 3, 5, 6, 7(b), 9 or 12 of the
Borrower's Certificate of Incorporation.

          6.11  Negative Pledge Clauses.  (a)     Enter into or suffer to exist
or become effective any agreement that prohibits or limits the ability of the
Borrower or any Significant Subsidiary Holding Company to create, incur, assume
or suffer to exist any Lien upon any of its properties or revenues, whether now
directly or indirectly owned or hereafter acquired.

          6.12  Clauses Restricting Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Significant Subsidiary Holding Company or any Significant
Subsidiary to (a)(i) declare or pay any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any of its
Capital Stock whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of such Significant Subsidiary Holding Company or
Significant Subsidiary, as the case may be, or (ii) pay any Indebtedness owed to
the Borrower or any other Subsidiary of the Borrower, (b) make loans or advances
to, or other Investments in, the Borrower or any other Subsidiary of the
Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Credit
Documents and (ii) any restrictions existing under the Transaction Documents.

          6.13  Lines of Business.  Enter into any business, either directly or
indirectly through any Subsidiary, except for the direct or indirect ownership
of interests in the Existing Projects. Permit any Significant Subsidiary Holding
Company or any Significant Subsidiary to enter into any business, either
directly or through any Subsidiary, except, in the case of the Significant
Subsidiary Holding Companies, for the direct or indirect ownership of interests
in the Significant Subsidiaries and, in the case of the Significant
Subsidiaries, its ownership of the Projects.

          6.14  Leases.  (a)     Except as expressly permitted under the
applicable Financing Documents, permit any of the Significant Subsidiaries to
enter into or become liable under, any agreement for the lease, hire or use of
any real property or of any personal property.

                    (b)  Enter into or be or become liable under, or permit any
of its Significant Subsidiary Holding Companies to enter into or be or become
liable under, any agreement for the lease, hire or use of any real property or
of any personal property; provided, that the Borrower or any such Significant
Subsidiary Holding Company may enter into or become liable under any such
agreement so long as the aggregate expense to the Borrower and such Significant
Subsidiary Holding Companies under all such agreements is not greater than
$200,000 in any fiscal year of the Borrower and such agreement is not otherwise
prohibited hereunder.

          6.15  Guarantee Obligations.  Create, incur, assume or suffer to
exist, or permit any of its Significant Subsidiary Holding Companies or
Significant Subsidiaries to create, incur or suffer to exist, any Guarantee
Obligation except, in the case of any Significant Subsidiary, as permitted under
the applicable Financing Documents.

          6.16  Debt Service Coverage Ratio.  Permit the Debt Service Coverage
Ratio, as of the last day of any fiscal quarter of the Borrower, to be less than
1.40 to 1.00 for the four consecutive fiscal quarter period then ending.

          6.17  Income Tax Payments.  Make any tax payment to any Governmental
Authority or any Affiliate of the Borrower except to the extent a tax liability
would have been payable by Borrower on a standalone basis. In any event no tax
payment to any Governmental Authority or any Affiliate of the Borrower may be
made earlier than 10 days prior to the date such payment is due (or, if to an
Affiliate, would have been due) to the Governmental Authority. For the avoidance
of doubt, taxable income for the purpose of this section will not include any
intercompany (affiliate) income, including interest and dividends.


SECTION 7.  EVENTS OF DEFAULT


          If any of the following events shall occur and be continuing:

                    (a)     the Borrower shall fail to pay any principal of any
Term Loan when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Term Loan, or any other amount payable hereunder
or under any other Credit Document, within three days after any such interest or
other amount becomes due in accordance with the terms hereof; or

                    (b)     any representation or warranty made or deemed made
by any Credit Party herein or in any other Credit Document or that is contained
in any certificate, document or financial or other statement furnished by it at
any time under or in connection with this Agreement or any such other Credit
Document shall prove to have been inaccurate in any material respect on or as of
the date made or deemed made; or

                    (c)     any Credit Party shall default in the observance or
performance of any agreement contained in Section 5.4(a), Section 5.6(a),
Section 5.9 or Section 6 of this Agreement; provided, that in the case of any
default under Section 5.9 arising from a failure to comply with any provision of
Article 5 of the Borrower's Certificate of Incorporation, such default shall
continue unremedied for a period of 15 days after the Borrower knows or should
have known of such default; or

                    (d)     any Credit Party shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Credit Document (other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days
after notice to the Borrower from the Administrative Agent; or

                    (e)     any "Event of Default" shall have occurred and be
continuing under any of the Financing Documents or any Project Loss Event shall
have occurred with respect to any Project; provided that no such "Event of
Default" under the Financing Documents of any Non-Primary Significant Subsidiary
or Project Loss Event with respect to any Non-Primary Project shall constitute
an Event of Default under this clause (e) unless there is also in existence
either (x) such an "Event of Default" under the Financing Documents of the other
Non-Primary Significant Subsidiary or Project Loss Event with respect to the
other Non-Primary Project or (y) a default of any of the types described below
in clause (f), (m) or (n) of this Section 7 with respect to the other
Non-Primary Significant Subsidiary or other Non-Primary Project, as the case may
be; or

                    (f)     the Borrower, any Significant Subsidiary Holding
Company or any Significant Subsidiary of the Borrower shall (i) default in
making any payment of any principal of any Indebtedness (excluding the Term
Loans) on the scheduled or original due date with respect thereto after giving
effect to all grace periods, if any, in respect thereof provided in the
instrument or agreement under which such Indebtedness was created; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided that no default described above with respect to any Non-Primary
Significant Subsidiary shall constitute an Event of Default under this clause
(f) unless there is also in existence either (x) a default described above in
this clause (f) or in clause (m) or (n) of this Section 7 with respect to the
other Non-Primary Significant Subsidiary or other Non-Primary Project, as the
case may be, or (y) an "Event of Default" under the Financing Documents of the
other Non-Primary Significant Subsidiary or a Project Loss Event with respect to
the Non-Primary Project of such other Non-Primary Significant Subsidiary; or

                     (g)     (i) the Borrower, any Significant Subsidiary
Holding Company or any Significant Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower, any Significant Subsidiary Holding Company or any Significant
Subsidiary shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against the Borrower, any Significant Subsidiary
Holding Company or any Significant Subsidiary any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Borrower, any Significant Subsidiary Holding
Company or any Significant Subsidiary any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower, any Significant Subsidiary Holding Company or any
Significant Subsidiary of the Borrower shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) the Borrower, any
Significant Subsidiary Holding Company or any Significant Subsidiary shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

                     (h)     (i) any Person shall engage in any "prohibited
transaction" (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any "accumulated funding deficiency" (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of the
Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Single Employer Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could, in the sole judgment of the Required Lenders, reasonably be expected to
result in a Material Adverse Change; or

                    (i)     Cogentrix Energy shall cease to own and control, of
record and beneficially, directly or indirectly through one or more Wholly Owned
Subsidiaries, 100% of each class of outstanding Capital Stock of the Borrower
free and clear of all Liens (except Liens created by the Security Documents); or

                    (j)     any of the Security Documents shall cease, for any
reason, to be in full force and effect, or any Credit Party shall so assert, or
any Lien created by any of the Security Documents shall cease to be enforceable
and of the same effect and priority purported to be created thereby; or

                     (k)     (i) one or more judgments or decrees shall be
entered against any Significant Subsidiary involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $3,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or (ii) one or more
judgments or decrees shall be entered against the Borrower, any Significant
Subsidiary Holding Company or any Subsidiary of the Borrower (excluding the
Significant Subsidiaries) involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $250,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or

                    (l)     the Borrower shall transfer, directly or indirectly,
any of its interests in any Significant Subsidiary Holding Company or any
Significant Subsidiary; or

                    (m)     any Significant Subsidiary shall fail to perform or
observe in any material respect the terms or conditions of any Project Document
to which it is a party or shall materially breach or otherwise be in default
under any such Project Document and such failure, breach or default shall not be
remediable or, if remediable, shall (x) continue unremedied after the last day
of the applicable cure period, if any, set forth in the applicable Project
Document or (y) not be waived (if applicable, in accordance with this Agreement)
by the appropriate party; provided, however, that any such failure, breach or
default by a Significant Subsidiary shall not constitute an Event of Default
under this Section 7(m) so long as such failure, breach or default (A) could not
reasonably be expected to result in Material Adverse Change, (B) has not caused
nor could it reasonably be expected to cause the termination of any contract for
the sale of any Project's electrical output and (C) has not caused nor could it
reasonably be expected to cause any Project (other than the Northampton Project)
to fail to be a Qualifying Facility at any time; and, provided further, that no
such failure, breach or default described above with respect to a Non-Primary
Significant Subsidiary shall constitute an Event of Default under this clause
(m) unless there is also in existence either (x) a default described above in
this clause (m) or in clause (f) or (n) of this Section 7 with respect to the
other Non-Primary Significant Subsidiary or other Non-Primary Project, as the
case may be, or (y) an "Event of Default" under the Financing Documents of the
other Non-Primary Significant Subsidiary or a Project Loss Event with respect to
the Non-Primary Project of such other Non-Primary Significant Subsidiary; or

                    (n)     (i) if any material provision of any Project
Document shall at any time for any reason cease to be valid and binding or in
full force and effect; or (ii) if any material provision of any Project Document
shall be declared to be null and void or the validity or enforceability thereof
shall be contested by any party thereto or any Governmental Authority; or (iii)
any counterparty to any Project Document shall deny that it has any further
liability or obligation under any Project Document to which it is a party,
except upon fulfillment of its obligations thereunder; provided, however, that
any such event described in clause (i), (ii) or (iii) above shall not constitute
an Event of Default under this Section 7(n) so long as such event (A) could not
reasonably be expected to result in a Material Adverse Change (B) has not caused
nor could it reasonably be expected to cause the termination of any contract for
the sale of any Project's electrical output and (C) has not caused nor could it
reasonably be expected to cause any Project (other than the Northampton Project)
to fail to be a Qualifying Facility at any time; and, provided further, that no
such event described in clause (i), (ii) or (iii) above described above with
respect to any Non-Primary Significant Subsidiary shall constitute an Event of
Default under this clause (n) unless there is also in existence either (x) a
default described above in this clause (n) or in clause (f) or (m) of this
Section 7 with respect to the other Non-Primary Significant Subsidiary or other
Non-Primary Project, as the case may be, or (y) an "Event of Default" under the
Financing Documents of the other Non-Primary Significant Subsidiary or a Project
Loss Event with respect to the Non-Primary Project of such other Non-Primary
Significant Subsidiary;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Term Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Credit Documents shall
immediately become due and payable, and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Term Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Credit
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable. Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.


SECTION 8.  THE ADMINISTRATIVE AGENT


          8.1  Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such party under this
Agreement and the other Credit Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent.

          8.2  Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement and the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

          8.3  Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Credit
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person's own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Credit Party or any
officer thereof contained in this Agreement or any other Credit Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of any Credit Party a party thereto
to perform its obligations hereunder or thereunder. The Administrative Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party.

          8.4  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Term Loan Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Lenders (or, if
so specified by this Agreement, all Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Credit Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Term Loan Notes.

          8.5  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender, or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a "notice of default". In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

          8.6  Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of a Credit Party or any
affiliate of a Credit Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and their affiliates and
made its own decision to make its Term Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Credit Party or any affiliate
of a Credit Party that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

          8.7  Indemnification.  The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Term Loans shall have been paid in full, ratably
in accordance with such Percentages immediately prior to such date) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the Term
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent's gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the repayment of the Term Loans and all other amounts payable hereunder.

          8.8  Agent in Its Individual Capacity.  The Administrative Agent and
its affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Credit Party as though the Administrative Agent
was not the Administrative Agent. With respect to its Term Loans made or renewed
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Credit Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms "Lender" and
"Lenders" shall include the Administrative Agent in its individual capacity.

          8.9  Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days' notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Credit Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term "Administrative Agent" shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent's rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Term Loan Notes. If no successor agent has accepted appointment
as Administrative Agent by the date that is 10 days following a retiring
Administrative Agent's notice of resignation, the retiring Administrative
Agent's resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent's
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Credit Documents.

          8.10  Authorization to Release Liens.  Notwithstanding anything to the
contrary contained herein or in any other Credit Document, the Administrative
Agent is hereby irrevocably authorized by each of the Lenders (without
requirement of notice to or consent of any Lender except as expressly required
by Section 9.1) to take any action requested by the Borrower having the effect
of releasing any Collateral to the extent necessary to permit consummation of
any transaction not prohibited by any Credit Document or that has been consented
to in accordance with Section 9.1.


SECTION 9.  MISCELLANEOUS


          9.1  Amendments and Waivers.  Neither this Agreement, any other Credit
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1. The
Required Lenders and each Credit Party to the relevant Credit Document may, or,
with the written consent of the Required Lenders, the Administrative Agent and
each Credit Party to the relevant Credit Document may, from time to time, (a)
enter into written amendments, supplements or modifications hereto and to the
other Credit Documents for the purpose of adding any provisions to this
Agreement or the other Credit Documents or changing in any manner the rights of
the Lenders or of the Credit Parties hereunder or thereunder, (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Credit Documents or any Default or Event of Default and
its consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Term Loan, extend the scheduled date of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest or fee payable hereunder (except that any amendment or modification
of defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender's Percentage, in each case
without the consent of each Lender directly affected thereby; (ii) amend, modify
or waive any provision of this Section 9.1 or reduce the percentage specified in
the definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Credit Documents, release all or substantially all of the Collateral, in each
case without the written consent of all Lenders; or (iii) amend, modify or waive
any provision of Section 8 without the written consent of the Administrative
Agent.

          Any such waiver and any such amendment, supplement or modification
under this Section 9.1 shall apply equally to each of the Lenders and shall be
binding upon the Credit Parties, the Lenders, the Administrative Agent and all
future holders of the Term Loan Notes. In the case of any waiver, the Credit
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Credit Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

          9.2  Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower, the Administrative
Agent, and as set forth on Schedule 1.1(a) in the case of the Lenders, or to
such other address as may be hereafter notified by the respective parties
hereto:




The Borrower:

Cogentrix Eastern America, Inc.
1105 North Market Street, Suite 1108
Wilmington, DE   19801
Attention:          President
with copy to:     General Counsel
Telecopy:          302-427-9275
Telephone:        302-427-7383

With copy to:
Cogentrix Energy, Inc.
9405 Arrowpoint Boulevard
Charlotte, NC  28273-8110
Attention:         President
with copy to:     General Counsel
Telecopy:         704-529-5313
Telephone:       704-525-3800


The Administrative agent:

General Electric Capital Corporation
120 Long Ridge Road, 3rd Floor
Stamford, CT 06927
Attention:    Manager Operations
Telecopy:    203-357-4890
Telephone:  203-357-4064




provided

that any notice, request or demand to or upon the Administrative Agent or the
Lenders shall not be effective until received.

          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

          9.3  No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Credit Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

          9.4  Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Term Loans and other extensions of credit hereunder.

          9.5  Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to the Administrative Agent and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Amendment Effective Date (in the case of amounts to be
paid on the Amendment Effective Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the other Credit Documents
and any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Credit Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender and the
Administrative Agent and their respective officers, directors, employees,
affiliates, agents and controlling persons (each, an "Indemnitee") harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Term Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the Borrower, any Subsidiary of the
Borrower or any of the Projects and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Credit Party under any Credit Document (all the foregoing in this
paragraph (d), collectively, the "Indemnified Liabilities"), provided, that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause each Subsidiary of the Borrower
not to assert, and hereby waives and agrees to cause each Subsidiary of the
Borrower to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 9.5 shall
be payable promptly after written demand therefor. Statements payable by the
Borrower pursuant to this Section 9.5 shall be submitted to the Borrower, at the
address of the Borrower set forth in Section 9.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 9.5 shall survive the
termination of this Agreement and the repayment of the Term Loans and all other
amounts payable hereunder.

          9.6  Successors and Assigns; Participations and
Assignments.  (a)  This Agreement shall be binding upon and inure to the benefit
of the Borrower, the Lenders, the Administrative Agent, all future holders of
the Term Loan Notes and their respective successors and assigns, except that the
Borrower may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of each Lender.

                    (b)  Any Lender may, without the consent of the Borrower, in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a "Participant") participating interests
in any Term Loan owing to such Lender or any other interest of such Lender
hereunder and under the other Credit Documents. In the event of any such sale by
a Lender of a participating interest to a Participant, such Lender's obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any Term Loan Note for all
purposes under this Agreement and the other Credit Documents, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender's rights and obligations under this
Agreement and the other Credit Documents. In no event shall any Participant
under any such participation have any right to approve any amendment or waiver
of any provision of any Credit Document, or any consent to any departure by any
Credit Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Term Loans or any
fees payable hereunder, in each case to the extent subject to such
participation. The Borrower agrees that if amounts outstanding under this
Agreement are due or unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall, to the maximum extent permitted by applicable law, be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in Section
9.7(a) as fully as if it were a Lender hereunder. The Borrower also agrees that
each Participant shall be entitled to the benefits of Sections 2.13, 2.14 and
2.15 with respect to its participation in the Term Loans outstanding from time
to time as if it was a Lender; provided that, in the case of Section 2.14, such
Participant shall have complied with the requirements of said Section and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.

                    (c)  Any Lender (an "Assignor") may, in accordance with
applicable law, at any time and from time to time assign to any Lender or, with
the consent of the Administrative Agent (which consent may be withheld in its
sole discretion), to an additional bank, financial institution or other entity
(an "Assignee") all or any part of its rights and obligations under this
Agreement pursuant to an Assignment and Acceptance, executed by such Assignee,
such Assignor and any other Person whose consent is required pursuant to this
paragraph, and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that no such assignment to an Assignee
(other than any Lender) shall be in an aggregate principal amount of less than
$5,000,000 (other than in the case of an assignment of all of a Lender's
interests under this Agreement), unless otherwise agreed by the Administrative
Agent. Upon such execution, delivery, acceptance and recording, from and after
the effective date determined pursuant to such Assignment and Acceptance, (x)
the Assignee thereunder shall be a party hereto and, to the extent provided in
such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with a Percentage as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor's rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto).

                    (d)  The Administrative Agent shall, on behalf of the
Borrower, maintain at its address referred to in Section 9.2 a copy of each
Assignment and Acceptance delivered to it and a register (the "Register") for
the recordation of the names and addresses of the Lenders, the Percentage of and
the principal amount of the Term Loans owing to, each Lender from time to time.
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrower, each other Credit Party, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of the Term Loans and any Term Loan Notes evidencing the Term Loans
recorded therein for all purposes of this Agreement. Any assignment of any Term
Loan or other obligation hereunder shall be effective only upon appropriate
entries with respect thereto being made in the Register (and each Term Loan Note
shall expressly so provide). Any assignment or transfer of all or part of a Term
Loan evidenced by a Term Loan Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Term Note evidencing
such Term Loan, accompanied by a duly executed Assignment and Acceptance, and
thereupon one or more new Term Loan Notes shall be issued to the designated
Assignee.

                    (e)  Upon its receipt of an Assignment and Acceptance
executed by an Assignor, an Assignee and any other Person whose consent is
required by Section 9.6(c), together with payment to the Administrative Agent of
a registration and processing fee of $4,000, the Administrative Agent shall (i)
promptly accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register on the effective date determined pursuant
thereto.

                    (f)  For avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section 9.6 concerning assignments
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender of any Term Loan or Term Loan Note to any Federal Reserve Bank in
accordance with applicable law.

          9.7  Adjustments; Set-off.  (a)  Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular
Lender, if any Lender (a "Benefitted Lender") shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 7(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

                    (b)  In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

          9.8  Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

          9.9  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

          9.10  Integration.  This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents.

          9.11  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

          9.12  Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

                    (a)  submits for itself and its property in any legal action
or proceeding relating to this Agreement and the other Credit Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

                    (b)  consents that any such action or proceeding may be
brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

                    (c)  agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the
Borrower at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

                    (d)  agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law or shall limit
the right to sue in any other jurisdiction; and

                    (e)  waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section any special, exemplary, punitive or consequential
damages.

          9.13  Acknowledgments. The Borrower hereby acknowledges that:

                    (a)  it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Credit Documents;

                    (b)  neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship among the Administrative Agent and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

                    (c)  no joint venture is created hereby or by the other
Credit Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Lenders, the Secured Parties or among the Borrower and the
Secured Parties.

          9.14  Confidentiality.  The Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Credit Party pursuant to this Agreement that is designated by such Credit Party
as confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any of their respective affiliates,
(b) to any Transferee or prospective Transferee that agrees to comply with the
provisions of this Section, (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates,
(d) upon the request or demand of any Governmental Authority, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender's investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Credit Document.

          9.15  WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

COGENTRIX EASTERN AMERICA, INC.



By:        s/    JOHN W. O'CONNOR          
       Name:   John W. O'Connor
      Title:      Vice President - Finance



GENERAL ELECTRIC CAPITAL CORPORATION,
   as the Administrative Agent and as Lender



By:        s/    SIMON DUNCAN                   
       Name:   Simon Duncan
       Title:     Manager - Operations






Schedule 1.1(a)

Lenders' Addresses and Percentages

Lender


Percentage

Term Loan Amount

General Electric Capital Corporation

Address for Notices:
General Electric Capital Corporation
120 Long Ridge Road, 3rd Floor
Stamford, CT 06927

Attention: Manager Operations
Telecopy: 203-357-4890
Telephone: 203-357-4064


100%

$60,000,000





Schedule 3.13


Subsidiaries of the Borrower

 1.  Cogentrix/Northampton, Inc.
 2.  Cogentrix/Logan, Inc.
 3.  Palm Power Corporation
 4.  Thaleia, LLC
 5.  Cogentrix/Carneys Point, Inc.
 6.  Cogentrix/Scrubgrass, Inc.
 7.  Cedar Power Corporation
 8.  Hickory Power Corporation
 9.  Birch Power Corporation
10.  Panther Creek Leasing, Inc.

Affiliates of the Borrower Holding Interests in Existing Projects


 1.  Northampton Generating Company, LP
 2.  Granite Generating Company, LP
 3.  Keystone Cogeneration Company, LP
 4.  Keystone Urban Renewal, LP
 5.  Logan Generating Company, LP
 6.  Indiantown Cogeneration, LP
 7.  Chambers Cogeneration, LP
 8.  Scrubgrass Generating Company, LP
 9.  Cedar I Power Corporation
10.  Cedar II Power Corporation
11.  Cedar Bay Generating Company, LP
12.  Morgantown Energy Associates
13.  Birch Limited Partnership
14.  Gilberton Power Company
15.  Panther Creek Leasing Trust
16.  Panther Creek Owner Real Property Trust
17.  Beale Generating Company
18.  Indian Orchard Generating Company, Inc.
19.  JMC Iroquois, Inc.
20.  JMC Selkirk Holdings, Inc.
21.  JMCS I Holdings, Inc.
22.  JMC Selkirk, Inc.
23.  JMC Altresco, Inc.
24.  Altresco, Inc.
25.  Pittsfield Partners, Inc.
26  Berkshire Pittsfield, Inc.
27.  Pittsfield Generating Company, LP




Schedule 3.16

UCC Filings


Place of Filing


Debtor

Secured Party

Type of Filing

Delaware, Secretary of State

Cogentrix Eastern America, Inc.

General Electric Capital Corporation

UCC-3



Schedule 3.18

Carneys Point


1.

Second Amended and Restated Limited Partnership Agreement of Chambers
Cogeneration Limited Partnership ("CCLP"), dated as of April 1, 1991, as amended
August 10, 1998, and Letter dated July 26, 2002.

2.

Agreement for Purchase of Electric Power, dated as of September 29,1988, between
CCLP and the Atlantic City Electric Company, as amended by Amendment No. 1 dated
December 19, 1988, Amendment No. 2, dated January 25, 1989, Amendment No. 3
dated February 23, 1989, Amendment No. 4, dated December 20, 1989, and Amendment
No. 5 dated March 20, 1991.

3.

First Amended and Restated Steam and Electricity Purchase Contract, dated as of
April 1, 1991, between CCLP and E.I. DuPont de Nemours and Company, as amended
by the First Amendment dated as of April 20, 1993, and the Second Amendment
dated as of August 19, 1994.

4.

Coal Purchase Agreement, dated December 10, 1990 between CCLP and Consolidation
Coal Company, Consol Pennsylvania Coal Company, Consolidation Coal Sales Company
and Nineveh Coal Company, together with Letter Agreement, dated as of March 15,
1993.

5.

Amended and Restated Credit Agreement, dated as of June 9, 1997 among CCLP,
Swiss Bank Corporation, New York Branch, Credit Local de France, New York Agency
and ING (U.S.) Capital Corporation, as amended by the First Amendment dated as
of July 1, 1998.

6.

Amended and Restated Disbursement Agreement, dated June 9, 1997, by and among
CCLP, Carneys Point Generating Company, Citibank, N.A., and ING (U.S.) Capital
Corporation.

7.

Authority Loan Agreement, dated as of April 1, 1991 between New Jersey Economic
Development Authority and CCLP.

8.

Indenture of Trust, dated as of April 1, 1991 between New Jersey Economic
Development Authority and Citibank, N.A.


Indiantown

1.

Amended and Restated Limited Partnership Agreement of Indiantown Cogeneration,
L.P., dated as of September 30, 1992, as amended November 1, 1994, August 10,
1998 (Cogentrix), August 10, 1998 (Dana), and June 4, 1999 (with transfer and
assignment).

2.

Agreement for the Purchase of Firm Capacity and Energy, dated March 31, 1990,
between Indiantown Cogeneration, L.P. and Florida Power and Light Company, as
amended by Amendment No. 1, effective December 5, 1990, Amendment No. 2,
effective July 15, 1992, Letter Agreement, dated September 30, 1992, Letter
Agreement, dated as of October 12, 1992, Side Letter, dated October 7, 1993, and
Third Amendment, dated May 17, 2001.

3.

Energy Services Agreement, dated September 8, 1992, between Indiantown
Cogeneration, L.P. and Caulkins, as amended by the First Amendment, dated
September 18, 1992, the Second Amendment, dated September 30, 1992, the Third
Amendment, dated July 13,1994, and the Fourth Amendment dated January 30, 1996,
and the Assignment, Assumption and Consent, dated August 31, 2001.

4.

Coal Purchase Agreement, dated August 4, 1992, between Costain Coal Inc. and
Indiantown Cogeneration, L.P., as amended by the Supplemental Agreement, dated
August 4, 1992, Amendment No. 1, dated September 30, 1992, Amendment No. 2,
dated April 19, 1995, and Amendment No. 3 dated November 2, 2001.

5.

Trust Indenture dated as of November 1, 1994 among Indiantown Cogeneration
Funding Corporation, Indiantown Cogeneration, L.P. and NationsBank of Florida,
N.A., together with the First Supplemental Indenture dated as of November 1,
1994.

6.

Disbursement Agreement, dated as of November 1, 1994 among Indiantown
Cogeneration, L.P., Indiantown Cogeneration Funding Corporation, NationsBank of
Florida, N.A., Credit Suisse, Banque Nationale de Paris, Bankers Trust Company,
and Martin County Industrial Development Authority.

7.

Letter of Credit and Reimbursement Agreement, dated as of November 1, 1994 among
Indiantown Cogeneration, L.P., and Credit Suisse and the Banks named therein.

8.

Debt Service Reserve Letter of Credit and Reimbursement Agreement, dated as of
November 1, 1994, among Indiantown Cogeneration, L.P., Banque Nationale de
Paris, and the Banks named therein.

9.

Collateral Agency and Intercreditor Agreement, dated as of November 1, 1994,
among NationsBank of Florida, N.A., Credit Suisse, Banque Nationale de Paris,
Indiantown Cogeneration, L.P., Indiantown Cogeneration Funding Corporation,
Martin County Industrial Development Authority, and Bankers Trust Company.

10.

Subordination Agreement, dated as of November 1, 1994 between Florida Power and
Light Company and Bankers Trust Company.

11.

Amended and Restated Indenture of Trust, dated as of November 1, 1994, between
Martin County Industrial Development Authority and NationsBank of Florida, N.A.

12.

Amended and Restated Authority Loan Agreement, dated as of November 1, 1994,
between Martin County Industrial Development Authority and Indiantown
Cogeneration, L.P.


Logan


1.

Third Amended and Restated Agreement of Limited Partnership of Granite
Generating Company, L.P., dated as of December 30, 1994, as amended October 20,
1998.

2.

Third Amended and Restated Limited Partnership Agreement of Keystone
Cogeneration Company, L.P., dated December 30, 1994, as amended October 20,
1998.

3.

Limited Partnership Agreement of Keystone Urban Renewal Limited Partnership,
dated as of September 13, 1991.

4.

Third Amended and Restated Agreement of Limited Partnership of Logan
Cogenerating Company, L.P., dated as of December 30, 1994, as amended October
20, 1998.

5.

Agreement for the Purchase of Electric Power, dated August 25, 1988, between
Keystone Cogeneration Systems, Inc. and Atlantic City Electric Company, as
amended by Amendment No. 1 dated November 22, 1988, Amendment No. 2, dated
December 19, 1988, Amendment No. 3, dated November 3, 1989, Amendment No. 4,
dated March 28, 1990, Amendment No. 5, dated January 24, 1991, Amendment No. 6,
dated April 5, 1991, Amendment No. 7, dated September 24, 1991, Amendment No. 8,
dated February 6, 1992, Amendment No. 9, dated June 9, 1993, and Amendment No.
10, dated July 20, 1993.

6.

Steam Supply Agreement, dated November 22, 1989, between Keystone Cogeneration
Systems, Inc. and Monsanto Company, as amended by Amendment No. 1, dated
March 23, 1992, together with Letter dated June 2, 1997.

7.

Coal Supply Agreement, dated April 1, 1992, between Anker Coal Company and Logan
Generating Company, L.P., as amended by Amendment No. 1 dated September 1, 1995,
and Second Amendment, dated March 15, 2002.

8.

Third Amended and Restated Reimbursement and Loan Agreement, dated as of
November 1, 1995, among Logan Generating Company, L.P., Keystone Urban Renewal
Limited Partnership, Union Bank of Switzerland, and each of the Banks named
therein, as amended by the First Amendment (1998), Amendment No. 2, dated
November 6, 1998, and Amendment No. 3, dated September, 2001.

9.

Vendor Debt Agreement dated November 1, 1993, among Keystone Energy Service
Company, L.P., Keystone Urban Renewal Limited Partnership and Foster Wheeler
Energy Corporation.

10.

Authority Loan Agreement, dated as of April 1, 1992, among the New Jersey
Economic Development Authority, Keystone Urban Renewal Limited Partnership, and
Keystone Energy Service Company, L.P., together with Rider to Assumption
Agreement.

11.

Indenture of Trust, dated as of April 1, 1992, between New Jersey Economic
Development Authority and First Fidelity Bank, National Association, New Jersey.

Northampton



1.

Second Amended and Restated Agreement of Limited Partnership of Northampton
Generating Company, L.P., dated as of May 24, 1995, as amended October 20, 1998.

2.

Power Purchase Agreement, dated October 27, 1989, between Northampton Generating
Company, L.P. (successor to Wheelabrator Northampton Energy Company, Inc.) and
Metropolitan Edison Company, as amended by the Letter Agreement dated November
7, 1989, Agreement and Assignment, dated May 29, 1991, the First Amendment,
dated April 6, 1992, the Letter Agreement dated April 16, 1993, and the Second
Amendment dated December 30, 1993, and the Third Amendment, dated October 2,
2001.

3.

Steam, Water and Organic Residual Fiber Supply Agreement, dated August 2, 2002,
between Northampton Generating Company, L.P. and Newstech PA, L.P.

4.

Waste Disposal Agreement, dated December 15, 1993, between Northampton
Generating Company, L.P., and Northampton Fuel Supply Company, Inc.

5.

Fuel Services Agreement, dated January 1, 1996, between Northampton Fuel Supply
Company, Inc. and U.S. Operating Services Company, as amended by Amendment No. 1
dated August 1, 2002.

6.

Credit and Reimbursement Agreement, January 1, 1994, among Northampton
Generating Company, L.P. and ABN AMRO Bank N.V., Credit Suisse, Credit Lyonnais
New York Branch, and the Banks named therein, as amended by the First Amendment,
dated March 31, 1994, and Amendment dated August 1, 1995.

7.

Project Coordination and Master Funding Agreement, dated January 1, 1994, among
Northampton Generating Company, L.P., ABN AMRO Bank N.V., Corestates Bank, N.A.,
PNC Bank, N.A., and LaSalle National Trust, N.A., as amended by the First
Amendment dated March 31, 1994, an Amendment dated September 22, 1995 and an
Amendment dated June 30, 1998.

8.

Trust Indenture, dated January 1, 1994 between Pennsylvania Economic Development
Financing Authority and Corestates Bank, N.A.

9.

Loan Agreement, dated January 1, 1994, between Pennsylvania Economic Development
Financing Authority and Northampton Generating Company, L.P.

10.

Trust Indenture, dated January 1, 1994, between Pennsylvania Economic
Development Financing Authority and PNC Bank, N.A.

11.

Loan Agreement, dated January 1, 1994, between Pennsylvania Economic Development
Financing Authority and Northampton Generating Company, L.P.